DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	7
II. Priority	7
III. Pertinent Prosecution History	9
IV. Claim Status	10
V. Reissue Requirements	10
VI. Information Disclosure Statement	12
VII. Reissue Oath/Declaration	12
VIII. Drawing Objections	13
IX. Claim Objections	14
X. Claim Interpretation	15
A.	Lexicographic Definitions	15
(1)	power source	16
(2)	safety interlock	16
(3)	power outlet	16
(4)	electrical interconnector	17
(5)	rigid	17
B.	35 U.S.C. § 112 6th Paragraph	17
XI. Claim Rejections – 35 U.S.C. § 112	18
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	18
(1)	New Matter/Written Description	18
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	23
XII. Double Patenting	28
A.	U.S. Patent No. 10,205,283	29
XIII. Claim Rejections - 35 USC § 251	31
A.	Oath/Declaration	31
B.	New Matter	31
XIV. Claim Rejections – 35 USC § 102	32
A.	Claim(s) 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (U.S. Patent No. 5,306,999).	32
B.	Claim(s) 1, 11-13 and 35-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency).	39
XV. Claim Rejections – 35 USC § 103	51
A.	Claim(s) 1, 9, 11-15 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. Patent No. 5,306,999) in view of Dyer et al. (U.S. Publication No. 2012/0043943)(“Dyer”).	52
B.	Claims 2-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. Patent No. 5,306,999) in view of Dyer et al. (U.S. Publication No. 2012/0043943)(“Dyer”) as applied to claims 1, 9, 11-15 and 33 above, and further in view of Dayoub (U.S. Patent No. 7,154,402).	65
C.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. Patent No. 5,306,999) in view of Dyer et al. (U.S. Publication No. 2012/0043943)(“Dyer”) and Dayoub (U.S. Patent No. 7,154,402) as applied to claims 2-5, 7 and 8 above, and further in view of Paetz (International Publication No. WO 2008/021639 A2).	68
D.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. Patent No. 5,306,999) in view of Dyer et al. (U.S. Publication No. 2012/0043943)(“Dyer”) as applied to claims 1, 9, 11-15 and 33 above, and further in view of Smith (U.S. Patent No. 7,273,215).	70
E.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. Patent No. 5,306,999) in view of Dyer et al. (U.S. Publication No. 2012/0043943)(“Dyer”) as applied to claims 1, 9, 11-15 and 33 above, and further in view of Paetz (International Publication No. WO 2008/021639 A2).	71
further comprising a transmitter in signal communication with the at least one power outlet for communicating the status of the power outlet assembly to a user	71
F.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. Patent No. 5,306,999) in view of Dyer et al. (U.S. Publication No. 2012/0043943)(“Dyer”) as applied to claims 1, 9, 11-15 and 33 above, and further in view of Chierchia et al. (European Publication No. EP 2896574 A1)(“Chierchia”).	72
G.	Claims 2-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Dayoub (U.S. Patent No. 7,154,402).	74
H.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) and Dayoub (U.S. Patent No. 7,154,402) as applied to claims 2-5, 7 and 8 above, and further in view of Paetz (International Publication No. WO 2008/021639 A2).	78
I.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Smith (U.S. Patent No. 7,273,215).	79
J.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Paetz (International Publication No. WO 2008/021639 A2).	80
K.	Claims 9, 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Hoffman (U.S. Patent No. 5,306,999).	82
L.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Chierchia et al. (European Publication No. EP 2896574 A1)(“Chierchia”).	87
M.	Claims 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of McAnally et al. (U.S. Patent No. 6,070,742)(“McAnally”).	89
N.	Claims 16 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Klein et al. (U.S. Patent No. 3,872,355)(“Klein”).	91
O.	Claims 17-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Klein et al. (U.S. Patent No. 3,872,355)(“Klein”) as applied to claims 16 and 26-30 above, and further in view of Dayoub (U.S. Patent No. 7,154,402).	101
P.	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Klein et al. (U.S. Patent No. 3,872,355)(“Klein”) and Dayoub (U.S. Patent No. 7,154,402) as applied to claims 17-20, 22 and 23 above, and further in view of Paetz (International Publication No. WO 2008/021639 A2).	105
Q.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Klein et al. (U.S. Patent No. 3,872,355)(“Klein”) and Dayoub (U.S. Patent No. 7,154,402) as applied to claims 17-20, 22 and 23 above, and further in view of Chierchia et al. (European Publication No. EP 2896574 A1)(“Chierchia”).	106
R.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Klein et al. (U.S. Patent No. 3,872,355)(“Klein”) as applied to claims 16 and 26-30 above, and further in view of Smith (U.S. Patent No. 7,273,215).	108
S.	Claims 24, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Klein et al. (U.S. Patent No. 3,872,355)(“Klein”) as applied to claims 16 and 26-30 above, and further in view of Hoffman (U.S. Patent No. 5,306,999).	110
T.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Klein et al. (U.S. Patent No. 3,872,355)(“Klein”) as applied to claims 16 and 26-30 above, and further in view of McAnally et al. (U.S. Patent No. 6,070,742)(“McAnally”).	115
XVI. Response to Arguments	116
A.	Priority	116
B.	Oath/Declaration Issue	119
C.	Claim Objections	119
D.	35 U.S.C. § 112 Rejections	120
(1)	35 U.S.C. § 112, First Paragraph, Rejections	120
(2)	35 U.S.C. § 112, Second Paragraph, Rejections	123
E.	Obvious Double Patenting Rejections	123
F.	35 U.S.C. § 251 Rejections	124
(1)	Oath/Declaration Rejection	124
(2)	New Matter	124
G.	35 U.S.C. § 102 Rejection over Hoffman	125
(1)	Claim 1	125
(2)	Claims 9, 11-15 and 33	127
(3)	Claim 35	127
H.	35 U.S.C. § 102 Rejection over Miyazawa	128
(1)	Claims 1 and 35	128
(2)	Claims 11-13 and 36-39	133
I.	35 U.S.C. § 102 Rejection over Miyazawa in view of Hoffman	133
J.	35 U.S.C. § 103 Rejections	134
XVII. Conclusion	135




































Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed the instant reissue application 16/840,061 (“‘061 Reissue Application”) on 03 April 2020 for U.S. Application No. 15/080,323 (“‘323 Application"), filed 24 March 2016, now U.S. Patent No. 10,003,159 (“‘159 Patent”), issued 19 June 2018, which is a continuation of U.S. Application No. 14/839,752 (“‘752 Application"), filed 28 August 2015, now U.S. Patent No. 9,331,430 (“‘430 Patent”), issued 03 May 2016, which is a continuation in part of U.S. Application No. 14/295,165 (“‘165 Application"), filed 03 June 2014, now U.S. Patent No. 9,136,653 (“‘653 Patent”), issued 15 September 2015. The ‘653 Patent further claims domestic priority to Provisional Application 61/892,922 (“’922 Prov Application”), filed 18 October 2013.
In examination of the various priority documents, the Examiner finds that the ’922 Prov Application sufficiently discloses providing a power outlet comprising: a) a flexible wire conduit to make it a “movable power outlet;” (‘922 Prov Application at Abstract, claims, Specification at 1-3, Figures 1-2);  b) a current limiting circuitry to prevent over heating (id., see Specification at 3, Figure 3; and c) switches and interrupts turn on or off power based upon position of the outlet box to the power source (id.). The Examiner finds that the ‘165 Application additionally provides disclosure to: a) further structure for the flexible wire conduit (‘165 Application at Specification at ¶¶ 0074-0087; see Figures 4-8); and b) safety interlocks structure and functionality thereof (id. at ¶¶ 0053, 0065-0071, 0073; see Figures 1a, 1b, 2a, 2b, 3). The Examiner finds that the ‘752 Application, and in turn the ‘323 Application, additionally provides disclosure to a plurality of pivotally interconnected rigid arms being utilized instead of the flexible wire conduit. (‘752 Application at ¶¶ 0084-0091; see Figures 9A, 9B, 10A, 10B).
While the ‘165 Application, now the ‘653 Patent, has disclosure to a power outlet comprising a flexible wire conduit to make it a “movable power outlet,” the Examiner finds that the ‘165 Application does not have sufficient disclosure to a power outlet comprising plurality of pivotally interconnected arms to make it a “movable power outlet.” The Examiner finds that the disclosure to provide a plurality of pivotally interconnected arms to make a power outlet movable was first sufficiently disclosed in the ‘752 Application.
Accordingly, the Examiner concludes that for examination purposes the instant ‘061 Reissue Application claims a priority date of 18 October 2013. However, in light of the discussion above, the Examiner finds that the claims have an effective filing data of the ‘752 Application, i.e. 28 August 2015. Thus, the Examiner concludes that for examination purposes the instant ‘061 Reissue Application claims are examined with the priority date of the ‘752 Application, i.e., 28 August 2015.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘061 Reissue Application on 03 April 2020. The Examiner finds that the instant ‘061 Reissue Application included a preliminary amendment to the claims (“April 2020 Claim Amendment”). The April 2020 Claim Amendment includes an amendment: amending original claims 1-9, 11-22 and 24-32; and adding new claims 33-40.
The Office issued a non-Final Office action on 21 March 2022 (“March 2022 Non-Final Office Action”).
On 07 July 2022, Applicant called the Examiner to query about various typographical errors with respect to prior art reference numbers in the March 2022 Non-Final Office Action. The Examiner asserted that an interview summary may be provided to Applicant providing Applicant the correct prior art reference numbers resolving the inadvertent typographical errors. Applicant declined the Examiner’s suggestion and instead requested an entire new non-Final Office action.
The Office issued a Miscellaneous Communication on 15 July 2022 (July 2022 Misc Comm”). The July 2022 Misc Comm included an amended March 2022 Non-Final Office Action to resolve the typographical errors and notification to Applicant that the Shortened Statutory Period (SSP) would not reset since “the error in citation or other defective Office action [was] called to the attention of the Office after the expiration of the period for reply.” (See MPEP § 710.06).
On 20 July 2022, Applicant filed a Response to Non-Final Office Action (“July 2022 Applicant Response”). The July 2022 Applicant Response contained: “Remarks,” and “Amendments to the Claims” (“July 2022 Claim Amendment”) including: currently twice amended original claims 1, 2, 5, 7-9, 11-17, 20, 21, 24, 25, 28 and 30-32; previously amended original claims 3, 4, 6, 10, 18, 19, 22, 26, 27 and 29; original claim 23; currently amended new claims 33 and 35-38; and previously presented new claims 34, 39 and 40.

Claim Status
The Examiner finds that the claim status in the instant ‘061 Reissue Application is as follows:
Claim(s)	1, 2, 5, 7-9, 11-17, 20, 21, 24, 25, 28 and 30-32	(Original and currently twice amended)
Claim(s)	3, 4, 6, 10, 18, 19, 22, 26, 27 and 29			(Original and previously amended)
Claim(s)	23							(Original)
Claim(s)	33 and 35-38						(New and currently amended)
Claim(s)	34, 39 and 40						(New)
Thus, the Examiner concludes that claims 1-40 are pending (“Pending Claims”) in the instant ‘061 Reissue Application. Claims 1-40 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘877 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘061 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Information Disclosure Statement
The Applicants’ Information Disclosure Statements, filed 20 July 2022 has been received and entered into the record. Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the Examiner. See attached form PTO-1449.

Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Examiner finds that the Declaration filed by Applicant on 03 April 2020 (“April 2020 Declaration”) states,
Applicant believes that the full scope of the invention was not captured in the initial patent, and therefore seeks to broaden at least independent claims 1 and 16. An amendment setting forth the proposed claims as well as support for those claims is submitted herewith.

(April 2020 Declaration; emphasis added). The Examiner finds that the April 2020 Declaration does identify a specific claim that the instant ‘061 Reissue Application seeks to broaden; however, does not identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. See 37 CFR 1.175(b) and MPEP § 1414.II.

Drawing Objections
The disclosure is objected to because of the following informalities:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electrical interconnector guide compris[ing] at least three elongated arms” (i.e., claimed subject matter of claims 33, 34 and 40) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.173(b)(1) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure of an amended drawing should be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be surrounded by brackets and identified as "Canceled," and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.173(b)(3). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The July 2022 Claim Amendment does not comply with 37 CFR 1. 173(b)(2), (d) and is objected to because:
The Examiner finds that the removed subject matter in the July 2022 Claim Amendment seems to be indicated by “double-bracketing” and “strike-throughs.” (See July 2022 Claim Amendment at claims 1-22 and 24-32). For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets (i.e., single-bracketing; emphasis added), and the added matter must be underlined. See 37 CFR 1.173(d).
In addition, claims 16, 33 and 38 are objected to because of the following informalities:
In claim 16, the recitation to “wherein a second of the plurality of elongated arm…” in lines 23-24 should read – wherein a second of the plurality of elongated arms…–.
In claim 33, the recitation to “wherein the plurality plurality of pivotally interconnected elongated arms…” in lines 1-2 should read – wherein the plurality of pivotally interconnected elongated arms……– 
In claim 38, the recitation to “… the first end of the first of the plurality of pivotally interconnected rigid elongated arm…” in lines 2-3 should read – … the first end of the first of the plurality of pivotally interconnected rigid elongated arms…–.
The claims will be examined as such.  Appropriate correction is required.

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111, MPEP § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP § 2111.01(II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
Lexicographic Definitions	
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP § 2111.01(IV). After careful review of the original specification, Examiner concludes that Applicant has lexicographically defined the following terms:
power source
The Examiner finds the ‘159 Patent discloses “[a]power source, for the purposes of embodiments, refers to any type of conduit, housing, wiring or hardware that brings any general-purpose alternating-current (AC) electric power source, such as, for example, household power, household electricity, house current, powerline, domestic power, wall power, line power, AC power, city power, street power, and grid power, into an enclosure.” (‘159 Patent at c.8, ll.13-19).
Thus, the Examiner finds that a “power source” is any type of conduit, housing, wiring or hardware that brings any general-purpose alternating-current (AC) electric power source.
safety interlock
The Examiner finds the ‘159 Patent discloses “[a] safety interlock, for the purposes of embodiments, refers to any device, circuit or sensor capable of detecting an unsafe condition or hazard generated by the operation of the enclosed power outlet.” (Id. at c.8, ll.38-41).
Thus, the Examiner finds that a “safety interlock” is any device, circuit or sensor capable of detecting an unsafe condition or hazard generated by the operation of the enclosed power outlet.
power outlet
The Examiner finds the ‘159 Patent discloses “[a] power outlet, for the purposes of embodiments, refers to any electrical socket for domestic, commercial and light industrial purposes generally provide any number or arrangement of electrical connections to the supply conductors.” (Id.t at c.9, ll.1-5).
Thus, the Examiner finds that a “power outlet” is any electrical socket for domestic, commercial and light industrial purposes generally provide any number or arrangement of electrical connections to the supply conductors.
electrical interconnector
The Examiner finds the ‘159 Patent discloses “[a]n electrical interconnector, for the purposes of embodiments, may mean any wire or cable having an appropriate current rating.” (Id. at c.9, ll.22-24).
Thus, the Examiner finds that an “electrical interconnector outlet” is any wire or cable having an appropriate current rating.
rigid
The Examiner finds the ‘159 Patent discloses “[i]t will be understood for the purposes of these embodiments that the term ‘rigid’ shall be taken to mean an elongated body that is unbendable along its length.” (Id. at c.15, ll.12-15).
Thus, the Examiner finds that the term “rigid” is unbendable along its length.

35 U.S.C. § 112 6th Paragraph
A second exception to giving words in the claims their ordinary and customary meaning is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph. See MPEP § 2181 et seq.
The Examiner finds that because the Examined Claims do not recite “step,” “means” or a claim term used as a substitution for “means” (i.e. a generic placeholder for “means”), the Examined Claims fail Prong (A) as set forth in MPEP §2181. Because the forty (40) Examined Claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all Examined Claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Claim Rejections – 35 U.S.C. § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New Matter/Written Description
Claims 1-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to the limitations of claims 1 and 16, the Examiner finds that amended claim 1 recites,
A power outlet assembly … comprising: …

an electrical interconnector guide disposed in pivoting relationship between the at least one power outlet and the fixed point, the guide formed of a plurality of pivotally interconnected elongated arms

(July 2020 Claim Amendment at claim 1, emphasis added); and amended claim 16 recites,
A power equipped enclosure comprising: …

an electrical interconnector guide disposed in pivoting relationship between the at least one power outlet and the fixed point, the electrical interconnector guide formed of a plurality of elongated arms

(July 2020 Claim Amendment at claim 16, emphasis added). The Examiner finds that the ‘159 Patent provides disclosure to two enabling embodiments of a movable power outlet: 1) a “movable power outlet assembly” in which the wire conduit 50 interconnected between a power source 46 and power outlet 48 is a flexible electrical interconnection configuration (‘159 Patent at c.12, l.12 – c.15, l.3; see Figures 4, 5a-5d, 6-8); and 2) a “movable power outlet assembly incorporating rigid enclosing arms” in which at least two pivotally interconnected arms 98, 98’ between a power source 92 and power outlet 94 are specifically designed as rigid (i.e., unbendable along its length; see § X.A.(5) supra; and also see ‘159 Patent at c.15, l.4 – c.17, l.28; see Figures 9, 10).
The Examiner finds that the claims of the instant ‘061 Reissue Application invention are directed to the second embodiment. In this light, while the ‘159 Patent has sufficient support for the electrical interconnector guide being formed of a plurality of rigid interconnected arms, the Examiner finds insufficient support for the electrical interconnector guide being formed of a plurality of non-rigid interconnected arms. 
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a power outlet assembly/power equipped enclosure including an electrical interconnector guide formed of at least two pivotal elongated interconnected arms in which the at least two pivotal elongated interconnected arms are non-rigid.

In addition, if a reviewing body finds that the claims of the instant ‘061 Reissue Application invention are directed to the first embodiment, the claims still fail to comply with the written description requirement. The Examiner finds that the ‘159 Patent discloses wire conduit 50 interconnected between a power source 46 and power outlet 48 
being a flexible cable chain. (‘159 Patent at c.13, ll.3-4; see Figures 4, 5a-5d, 6-8). The Examiner finds that a flexible chain is not a “plurality of pivotally interconnected elongated arms,” nor a “plurality of elongated arms” given its broadest reasonable interpretation consistent with the specification. (See MPEP § 2111). The Examiner finds that the term “arm” is defined as “something like or corresponding to an arm: such as… a [AltContent: textbox (Figure 4 of '159 Patent)]
    PNG
    media_image1.png
    747
    795
    media_image1.png
    Greyscale
slender part of a structure, machine, or an instrument projecting from a main part, axis, or fulcrum.”1 In addition, the Examiner finds that the term “elongated” is defined as  “stretched out.”2 In this context and in examination of Figure 4 of the ‘159 Patent above, the elements that constitute the flexible cable chain wire conduit 50 are not stretched out, slender parts of a structure, machine, or an instrument projecting from a main part, axis, or fulcrum that are something like or corresponding to an arm, but instead are, as the disclosure of the ‘159 Patent describes, elements of a chain. The Examiner finds that a chain is “a series of usually metal links or rings connected to or fitted into one another and used for various purposes (such as support, restraint, transmission of mechanical power, or measurement).”3 The Examiner finds that links or rings connected to or fitted into one another do not correlate to any definition of an “elongated arm,” albeit interconnected or not. While the Examiner recognizes that Applicant may be their own Lexicographer (see MPEP § 2111.01), the Examiner finds that the ‘159 Patent provides insufficient disclosure and/or direction to the elements of the flexible cable chain wire conduit 50 being lexicographically defined as a “plurality of pivotally interconnected elongated arms,” nor a “plurality of elongated arms.” In addition, the Examiner finds that Applicant further provides support for the Examiner’s position. Applicant provides the Office with an explanation of support for the claim requirements of new claims 33, 34 and 40. Claims 33, 34 and 40 recite,
wherein the plurality of pivotally interconnected elongated arms of the electrical interconnector guide comprises at least three pivotally interconnected elongated arms (claim 33)

wherein the plurality of elongated arms of the electrical interconnector guide the electrical interconnector guide comprises at least three elongated arms (claim 34); and  

wherein the electrical interconnector guide comprises at least three elongated arms (claim 40).

(July 2022 Claim Amendment at claims 33, 34, 40; emphasis added). The Examiner finds that the section of the ‘159 Patent cited for support states,
[f]inally, although embodiments of a two rigid arm configuration have been described, however, flexible electrical interconnectors having more compact designs may also be provided. In one such embodiment, an electrical interconnection may be provided, which, rather than having a flexible conduit that simply extends out in a single U shape, has a conduit that has three or more rigid arms that are folded into two or more “U-bends” that are each interconnected at pivot points that allow the multiple U-bends to extend into an elongated configuration when the enclosure is extended, and contract into a parallel stacked configuration when the enclosure is contracted.

(‘159 Patent at c.17, ll.12-23). Hence, the claim requirements of “plurality of pivotally interconnected elongated arms” and “plurality of elongated arms” are, as set forth above, are directed to the second embodiment which correlates to a plurality of rigid interconnected arms "given their broadest reasonable interpretation consistent with the specification." (MPEP § 2111).
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a power outlet assembly/power equipped enclosure including an electrical interconnector guide formed of at least two pivotal elongated interconnected arms in which the at least two pivotal elongated interconnected arms are non-rigid.
Claims 2-15 and 17-34 are similarly rejected based on their dependency from independent claims 1 and 16.

35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-32, 34 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations of claim 16, the Examiner finds that amended claim 16 recites,
at least one safety interlock having at least one sensor disposed within the enclosure capable of detecting at least one hazardous condition within the environment of said enclosure, the at least one safety interlock being adapted to interrupt the flow of electrical current between the a least one power source and the at least one power outlet upon detection of one or more of the at least one hazardous condition; and

(July 2022 Claim Amendment at claim 16, emphasis added). It is unclear and indefinite to where exactly the “at least one power source “ is in the power equipped enclosure and how the electrical current can be controlled between an undefined structure and the at least one power outlet. There is insufficient antecedent basis for this limitations in the claims. 
Claims 17-32 and 34 are similarly rejected based on their dependency from independent claim 16.

With respect to the limitations of claims 10, 25, 28 and 32, the Examiner finds that amended claim 10 recites,
further comprising at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the at least one power outlet is in the second position and deactivate the at least one safety interlock when the power outlet is in the first position

(July 2022 Claim Amendment at claim 10, emphasis added); the Examiner finds that amended claim 25 recites,
further comprising at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the at least one power outlet Is in the second position and deactivate the at least one safety interlock when the power outlet is in the first position

(July 2022 Claim Amendment at claim 25, emphasis added); amended claim 28 recites,
wherein the flexible electrical interconnector and the plurality of elongated arms are configured such that when the at least one power outlet is proximal to the fixed point along the predefined path, the flexible electrical interconnector and the plurality of elongated arms are bent into a single U-shape having a first end interconnected adjacent the fixed point and a second end interconnected with the at least one power outlet and having a bend radius at least equal to the specified minimum bend radius, and wherein the U-shape has a folded length approximately half the length of the defined range of motion of the power outlet

(July 2022 Claim Amendment at claim 28, emphasis added); and amended claim 32 recites,
wherein the first end of the second elongated arm is pivotally joined to the at least one power outlet through a joining armature that extends the pivot point away from the body of the power outlet.

(July 2022 Claim Amendment at claim 32, emphasis added). The Examiner finds that preceding independent claims 1and 16 recite “at least one power outlet;” and claims 1, 10, 16, 25, 28 and 32 further recite “the at least one power outlet.” It is unclear and indefinite to whether “the power outlet” is in addition to the “at least one power outlet” or part thereof. Further clarification is required to either provide proper antecedent basis or further differentiate the respective claim elements. The claims are examined with all instances of “the power outlet” being “the at least one power outlet.”

With respect to the limitations of claim 32, the Examiner finds that amended claim 32 recites,
wherein the first end of the second elongated arm is pivotally joined to the at least one power outlet through a joining armature that extends the pivot point away from the body of the power outlet.

(July 2022 Claim Amendment at claim 32, emphasis added). The Examiner finds that preceding independent claim 16 recites “the electrical interconnector guide formed of a plurality of elongated arms.” It is unclear and indefinite to whether “the second elongated arm” is in addition to the “plurality of elongated arms” or part thereof. Further clarification is required to either provide proper antecedent basis or further differentiate the respective claim elements. The claims are examined with all instances of “the second elongated arm” being “the second of the plurality of elongated arms.”

With respect to the limitations of claim 38, the Examiner finds that amended claim 38 recites,
wherein the pivotally interconnected rigid elongated arms are configured…

(July 2022 Claim Amendment at claim 38, emphasis added). The Examiner finds that preceding independent claim 35 recites “a plurality of pivotally interconnected rigid elongated arms.” It is unclear and indefinite to whether “the pivotally interconnected rigid elongated arms” is in addition to the “plurality of pivotally interconnected rigid elongated arms” or part thereof. Further clarification is required to either provide proper antecedent basis or further differentiate the respective claim elements. The claims are examined with all instances of “the pivotally interconnected rigid elongated arms” being the “plurality of pivotally interconnected rigid elongated arms.”

With respect to the limitations of claim 39, the Examiner finds that amended claim 39 recites,
wherein the first end of at least one of the first or second rigid elongated arms are themselves pivotable

(July 2022 Claim Amendment at claim 39, emphasis added). The Examiner finds that preceding independent claim 35 recites “a plurality of pivotally interconnected rigid elongated arms.” It is unclear and indefinite to whether “the first or second rigid elongated arms” are in addition to the “plurality of pivotally interconnected rigid elongated arms” or part thereof. Further clarification is required to either provide proper antecedent basis or further differentiate the respective claim elements. The claims are examined with all instances of “the first or second rigid elongated arms” being the “the first or second of the plurality of pivotally interconnected rigid elongated arms.”

With respect to the limitations of claim 40, the Examiner finds that amended claim 40 recites,
wherein the electrical interconnector guide comprises at least three elongated rigid arms

(July 2022 Claim Amendment at claim 40, emphasis added). The Examiner finds that preceding independent claim 35 recites “a plurality of pivotally interconnected rigid elongated arms.” It is unclear and indefinite to whether “at least three elongated rigid arms” is in addition to the “plurality of pivotally interconnected rigid elongated arms” or part thereof. Further clarification is required to either provide proper antecedent basis or further differentiate the respective claim elements. 

In general, the claims are replete with such 35 U.S.C. 112, second paragraph issues. The above notes are exemplary with respect to all of the 35 U.S.C. 112, second paragraph rejections present in the instant case, all claims must be carefully reviewed and appropriate corrections should be made in response to this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,205,283
Claims 1-3, 5-8, 10-13, 16 and 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 5, 5, 7, 9, 10, 10, 11, 15-18, 13 and 14, respectively, (“‘283 ODP Claims”) of U.S. Patent No. 10,205,283 (“‘283 Patent”).
With respect to the limitations of claims 1-3, 5-8, 10-13, 16 and 25-30, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1-3, 5-8, 10-13, 16 and 25-30 are identical or similar and/or covered by the ‘283 ODP Claims. The Examiner finds that claims 1-3, 5-8, 10-13, 16 and 25-30 of the ‘061 Reissue Application have essentially the same claim requirements as the ‘283 ODP Claims, just somewhat broader and narrower. In addition, where claims 1-3, 5-8, 10-13, 16 and 25-30 of the ‘061 Reissue Application and the ‘283 ODP Claims are not exactly the same, the Examiner finds that claims 1-3, 5-8, 10-13, 16 and 25-30 of the ‘061 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘283 ODP Claims.

Claims 4 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘283 ODP Claims of the ‘283 Patent in view of Dayoub (U.S. Patent No. 7,154,402).4

Claims 9, 14, 15, 24, 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘283 ODP Claims of the ‘283 Patent in view of Hoffman (U.S. Patent No. 5,306,999).5

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘283 ODP Claims of the ‘283 Patent in view of Smith (U.S. Patent No. 7,273,215).6

Claims 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘283 ODP Claims of the ‘283 Patent in view of Paetz (International Publication No. WO 2008/021639 A2).7

Claims 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘283 ODP Claims of the ‘283 Patent in view of McAnally et al. (U.S. Patent No. 6,070,742)(“McAnally”).8

Claim Rejections - 35 USC § 251
Oath/Declaration
Claims 1-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. (See § VII supra).
New Matter
Claims 1-34 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The Examiner finds that there is insufficient indication in the specification that Applicant had possession of a power outlet assembly and power equipped enclosure with the claims requirements as set forth above. (See § XI.A.(1) supra for further explanation).

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (U.S. Patent No. 5,306,999).
With respect to the limitations of claim 35, Hoffman discloses
 [a]n electrical interconnector guide comprising:

In this regard, the Examiner finds that Hoffman discloses a combination retractable support arm assembly 118, 318, 418. (Hoffman at Abstract; c.5, l.48 – c.7, l.50; c.9, l.5 – c.11, l.55; see Figures 4, 5, 8, 9).
a plurality of pivotally interconnected rigid elongated arms, wherein a first of the plurality of pivotally interconnected rigid elongated arms has a first end that is configured to be anchored to and pivotable about a fixed point, and wherein a second of the plurality of pivotally interconnected rigid elongated arms has a first end that is configured to be anchored to and pivotable about a power outlet, and wherein the remaining ends of the plurality of pivotally interconnected rigid elongated arms are pivotally interconnected to form a continuous predefined moveable guide path between the fixed point and the power outlet; and

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra). Similarly, as set forth supra, the Examiner construes a “rigid” as unbendable along its length. (See § X.A.(5) supra).
From this perspective, the Examiner finds that Hoffman discloses the retractable support arm assembly 118, 318, 418 being formed of a plurality of pivotally interconnected rigid elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9), wherein a first of the plurality of rigid elongated arms (i.e., first support arm: 140; 340; 440; see Figures 4, 5, 8, 9) has a first end (i.e., end of first support arm: 140; 340; 440 that meets pivot pin: 150; 350; 450; see Figures 4, 5, 8, 9) that is configured to be anchored to and pivotable about a fixed point (i.e., position where power outlet assembly 110, 310, 410 is close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9), and wherein a second of the rigid elongated arms (i.e., parallelogram support linkage: 146; 346; 446; see Figures 4, 5, 8, 9) has a first end (i.e., end of parallelogram support linkage: 146; 346; 446 that meets pivot shaft: 189; 389; 489; see Figures 4, 5, 8, 9) that is configured to be anchored to and pivotable about a power outlet (electrical connector 16, 116, 316, 416), and wherein the remaining ends of the plurality of rigid elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9) are pivotally interconnected to form a continuous (i.e., predefined curved)9 moveable guide path (i.e., see Figures 4, 5, 8, 9) between the fixed point (i.e., position where power outlet assembly 110, 310, 410 is close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9) and the power outlet (electrical connector 16, 116, 316, 416). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).

wherein the plurality of pivotally interconnected rigid arms provide an interconnected set of bodies configured to securely attach a flexible electrical interconnector thereto, such that the electrical interconnector guide may be adapted to provide a continuous electrical interconnection between the fixed point and the power outlet along the continuous guide path independent of the relative positions of the fixed point and the power outlet.

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra). Similarly, as set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Hoffman discloses the plurality of pivotally interconnected rigid elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9) providing interconnected set of bodies configured to securely attach flexible electrical cables 114, 314, 414 thereto, such that the combination retractable support arm assembly 118, 318, 418 may be adapted to provide a continuous electrical interconnection between the fixed point (i.e., position where power outlet assembly 110, 310, 410 is close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9) and power outlet (electrical connector 16, 116, 316, 416) along the continuous guide path independent of the relative positions of the fixed point (i.e., position where power outlet assembly 110, 310, 410 is close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9) and the power outlet (electrical connector 16, 116, 316, 416). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).

With respect to the limitations of claim 36, Hoffman discloses
wherein the plurality pivotally interconnected rigid elongated arms collectively define an internal channel within which the attached flexible electrical interconnector may be disposed and at least partially enclosed.

As set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra). Similarly, as set forth supra, the Examiner construes a “rigid” as unbendable along its length. (See § X.A.(5) supra).
From this perspective, the Examiner finds that Hoffman discloses the plurality of pivotally rigid interconnected elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9) combining to collectively define an internal channel (see Figures 4, 5, 8, 9) within which the flexible electrical cables 114, 314, 414 are disposed and at least partially enclosed. (Hoffman at c.6, ll.30-36, 55-60; c.7, ll.7-12; c.9, ll.52-54, 61-66; c.10, ll.18-35; c.11, ll.26-43; see Figures 4, 5, 8, 9).

With respect to the limitations of claim 37, Hoffman discloses
wherein the plurality pivotally interconnected rigid elongated arms combine to provide a predefined curved path such that the attached flexible electrical interconnector is prevented from being bent below a specified minimum bend radius.

As set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra). Similarly, as set forth supra, the Examiner construes a “rigid” as unbendable along its length. (See § X.A.(5) supra).
From this perspective, the Examiner finds that Hoffman discloses the Examiner finds that Hoffman discloses the plurality of pivotally rigid interconnected elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9) combining to provide a predefined curved path (i.e., the paths defined by: Figure 4; and Figures 5, 8, 9) for the flexible electrical cables 114, 314, 414 such that the flexible electrical cables 114, 314, 414 are prevented from being bent below a specified minimum bend radius. (Hoffman at Abstract; c.5, ll.50-61; c.6, l.60 – c.7, l.6; c.9, ll.6-16; c.9, l.65 – c.10, l.2; c.10, ll.50-60; c.11, ll.21-25; see Figure 4, 5, 8, 9).

With respect to the limitations of claim 38, Hoffman discloses
wherein the pivotally interconnected rigid elongated arms are configured such that when the first end of the first of the plurality of pivotally interconnected rigid elongated arm is proximal to the first end of the second of the plurality of pivotally interconnected rigid elongated arm, the flexible electrical interconnector and the first and second pivotally interconnected elongated arms are bent into a single U-shape having a bend radius at least equal to the specified minimum bend radius, and wherein the U-shape has a folded length approximately half the length of the defined range of motion of the electrical interconnector guide.

As set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra). Similarly, as set forth supra, the Examiner construes a “rigid” as unbendable along its length. (See § X.A.(5) supra).
From this perspective, the Examiner finds that Hoffman discloses the plurality of pivotally interconnected elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9) being configured such that when the first end (i.e., end of first support arm: 140; 340; 440 that meets pivot pin: 150; 350; 450; see Figures 4, 5, 8, 9) of the first of the plurality of rigid elongated arms (i.e., first support arm: 140; 340; 440; see Figures 4, 5, 8, 9) is proximal the first end (i.e., end of parallelogram support linkage: 146; 346; 446 that meets pivot shaft: 189; 389; 489; see Figures 4, 5, 8, 9) of the second of the rigid elongated arms (i.e., parallelogram support linkage: 146; 346; 446; see Figures 4, 5, 8, 9), the flexible electrical cables 114, 314, 414 and the elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9) are bent into a single U-shape (U-shape formed by combination of support arm: 142; 342; 442 and parallelogram support linkage: 146; 346; 446; see Figures 4, 5, 8, 9) having a bend radius at least equal to the specified minimum bend radius, and wherein the U-shape (U-shape formed by combination of support arm: 142; 342; 442 and parallelogram support linkage: 146; 346; 446; see Figures 4, 5, 8, 9) has a folded length approximately half the length of the defined range of motion of the combination retractable support arm assembly 118, 318, 418. (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).

With respect to the limitations of claim 39, Hoffman discloses
wherein the first end of at least one of the first or second rigid elongated arms are themselves pivotable.

In this regard, the Examiner finds that Hoffman discloses the first end (i.e., end of first support arm: 140; 340; 440 that meets pivot pin: 150; 350; 450; see Figures 4, 5, 8, 9) of the first elongated arm (i.e., first support arm: 140; 340; 440; see Figures 4, 5, 8, 9) being pivotally joined through a joining armature (i.e., pivot pin 150/151; 350; 450 in combination with extending-away structure of base unit 112, 312, 412) that extends the pivot point of the first elongated arm (i.e., first support arm: 140; 340; 440; see Figures 4, 5, 8, 9) away from the power source (i.e., base unit 112, 312, 412 including conventional electrical circuitry couple to electrical power line or source 320). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).
In addition, the Examiner finds that Hoffman discloses the first end (i.e., end of parallelogram support linkage: 146; 346; 446 that meets pivot shaft: 189; 389; 489; see Figures 4, 5, 8, 9) of the second elongated arm (i.e., parallelogram support linkage: 146; 346; 446; see Figures 4, 5, 8, 9) being pivotally joined to the power outlet (electrical connector 16, 116, 316, 416) through a joining armature  (i.e., connector mounting 148, 348, 448) that extends the pivot point of the elongated arm away (i.e., parallelogram support linkage: 146; 346; 446; see Figures 4, 5, 8, 9) from the body of the power outlet (electrical connector 16, 116, 316, 416). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).

With respect to the limitations of claim 40, Hoffman discloses
wherein the electrical interconnector guide comprises at least three elongated arms.

In this regard, the Examiner finds that Hoffman discloses the retractable support arm assembly 118, 318, 418 comprising three pivotally rigid interconnected elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).

Claim(s) 1, 11-13 and 35-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency).
With respect to the limitations of claim 1, Miyazawa discloses
 [a] power outlet assembly for an enclosure comprising:

In this regard, Miyazawa discloses a power outlet assembly (i.e., power outlet 11/cables 12/cable guide 16 combination) within a drawer 4 space of a desk 1 for powering OA equipment. (Miyazawa-MGET at Overview; Claims 1, 3; ¶¶ 0001-0008, 0011-0013, 0015, 0020-0022; see Figure 6).

at least one power outlet disposed within an enclosure and interconnectable with at least one electrical device, wherein the at least one power outlet is movable within a defined range relative along a predefined path at least between a first position where the at least one power outlet is distal to a fixed point and a second position where the at least one power outlet is proximal to the fixed point;

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra).
From this perspective, the Examiner finds that Miyazawa discloses power outlet 11, disposed within a drawer 4 space of a desk 1, being utilized for electrical connection to OA equipment/apparatus/device. (Miyazawa-MGET at ¶¶ 0011-0012, 0015, 0020-0022; see Figures 1-4, 6). The Examiner finds that Miyazawa discloses the power outlet 11 being movable within a defined range along a predefined path (i.e., between Figures 1 and 2-4 or 6) at least between a first position (i.e., open desk drawer 4 position; see Figures 2, 3, 4 or 6) where the power outlet 11 is distal to a fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and a second position  (i.e., closed desk drawer 4 position; see Figure 1) where the power outlet 11 is proximal to the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1). (Id. at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

an electrical interconnector guide disposed in pivoting relationship between the at least one power outlet and the fixed point, the electrical interconnector guide formed of a plurality of pivotally interconnected elongated arms, wherein a first of the plurality of pivotally interconnected elongated arms has a first end that is pivotable about a point proximal the fixed point, wherein a second of the plurality of pivotally interconnected elongated arms has a first end that is pivotable about a point proximal to the at least one power outlet, and wherein the remaining ends of the plurality of pivotally interconnected elongated arms are pivotally interconnected to form a continuous guide path between the fixed point and the at least one power outlet;

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra).
From this perspective, the Examiner finds that Miyazawa discloses a cable guide 16 disposed in pivoting relationship between the at least one power outlet 11 and the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6), the cable guide 16 formed of a plurality of pivotally interconnected elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see Figure 6), wherein a first of the plurality of pivotally interconnected elongated arms (i.e., first cable guide member 16 located adjacent the rear panel of the desk 1; see Figure 6) has a first end (i.e., end of first cable guide 16 adjacent cable 12 passage opening 14; see Figure 6) that is pivotable about a point proximal the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6), wherein a second of the plurality of pivotally interconnected elongated arms (i.e., second cable guide member 16 located adjacent the backend of the drawer 4; see Figure 6) has a first end (i.e., end of second cable guide member 16 located adjacent the backend of the drawer 4) that is pivotable about a point proximal the power outlet 11, and wherein the remaining ends of the plurality of pivotally interconnected elongated arms (i.e., ends of cable guide 16 two pieces of the same size that are hinged together; see Figure 6) are pivotally interconnected to form a continuous guide path (i.e., see Figure 6) between the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and the power outlet 11. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

a flexible electrical interconnector disposed along the electrical interconnector guide in a conductive relation between the fixed point and the at least one power outlet, said flexible electrical interconnector adapted to provide a continuous electrical interconnection between the fixed point and the at least one power outlet along the continuous guide path independent of the relative positions of the fixed point and the at least one power outlet;

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra). Similarly, as set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Miyazawa discloses flexible electrical cables 12 disposed along the cable guide 16 in a conductive relation between the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and the power outlet 11 with the flexible electrical cables 12 being adapted to provide a continuous electrical interconnection between the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and power outlet 11 along the continuous guide path  (i.e., see Figure 6) independent of the relative positions of the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and the power outlet 11. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

wherein the at least one power outlet is accessible to the at least one electrical device along the entire defined range of the predefined path.

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra).
From this perspective, the Examiner finds that Miyazawa discloses the power outlet 11 being accessible to OA equipment/apparatus/device along the defined range relative along a predefined path (i.e., between Figures 1 and 2-4 or 6) at least between a first position (i.e., open desk drawer 4 position; see Figures 2, 3, 4 or 6) where the power outlet 11 is distal to a fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and a second position  (i.e., closed desk drawer 4 position; see Figure 1). (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see 1 and 2-4 or 6).

With respect to the limitations of claim 11, Miyazawa discloses
wherein the plurality of pivotally interconnected elongated arms combine to collectively define an internal channel within which the flexible electrical interconnector is disposed and at least partially enclosed.

As set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Miyazawa discloses the plurality of pivotally interconnected elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see Figure 6) combining to collectively define an internal channel (see Figure 6) within which the flexible electrical cables 12 are disposed and at least partially enclosed. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

With respect to the limitations of claim 12, Miyazawa discloses
wherein the plurality of pivotally interconnected elongated arms combine to provide a predefined curved path for the flexible electrical interconnector such that the flexible electrical interconnector is prevented from being bent below a specified minimum bend radius.

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra). Similarly, as set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Miyazawa discloses the plurality of pivotally interconnected elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see Figure 6) combining to provide a predefined curved path (i.e., the paths defined by: Figure 6) for the flexible electrical cables 12 such that the flexible electrical cables 12 are prevented from being bent below a specified minimum bend radius. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

With respect to the limitations of claim 13, Miyazawa discloses
wherein the flexible electrical interconnector and plurality of pivotally interconnected elongated arms are configured such that when the at least one power outlet is proximal to the fixed point along the predefined path, the flexible electrical interconnector and the plurality of pivotally interconnected elongated arms are bent into a single U-shape having a first end interconnected proximal the fixed point and a second end interconnected with the at least one power outlet and having a bend radius at least equal to the specified minimum bend radius, and wherein the U-shape has a folded length approximately half the length of the defined range of motion of the power outlet

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra). Similarly, as set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Miyazawa discloses the flexible electrical cables 12 and the plurality of pivotally interconnected elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see Figure 6) being configured such that when the power outlet 11 is proximal to the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) along the predefined path (see Figure 6), the flexible electrical cables 12 and the plurality of pivotally interconnected elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see Figure 6) are bent into a single U-shape (U-shape formed by combination of cable guide 16 formed of two pieces of the same size and hinge or the like) having a first end (i.e., the junction point of the end of first cable guide 16 adjacent cable 12 passage opening 14; see Figure 6) interconnected proximal the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and a second end (i.e., the junction point of the second cable guide member 16 located adjacent the backend of the drawer 4; see Figure 6) interconnected with the power outlet 11 and having a bend radius at least equal to the specified minimum bend radius, and wherein the U-shape (U-shape formed by combination of cable guide 16 formed of two pieces of the same size and hinge or the like) has a folded length approximately half the length of the defined range of motion of the power outlet 11. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

With respect to the limitations of claim 35, Miyazawa discloses
 [a]n electrical interconnector guide comprising:

In this regard, the Examiner finds that Miyazawa discloses a cable guide 16. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

a plurality of pivotally interconnected rigid elongated arms, wherein a first of the plurality of pivotally interconnected rigid elongated arms has a first end that is configured to be anchored to and pivotable about a fixed point, and wherein a second of the plurality of pivotally interconnected rigid elongated arms has a first end that is configured to be anchored to and pivotable about a power outlet, and wherein the remaining ends of the plurality of pivotally interconnected rigid elongated arms are pivotally interconnected to form a continuous predefined moveable guide path between the fixed point and the power outlet; and

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra). Similarly, as set forth supra, the Examiner construes a “rigid” as unbendable along its length. (See § X.A.(5) supra).
From this perspective, the Examiner finds that Miyazawa discloses the cable guide 16 being formed of a plurality of pivotally interconnected rigid elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see Figure 6), wherein a first of the plurality of rigid elongated arms (i.e., first cable guide member 16 located adjacent the rear panel of the desk 1; see Figure 6) has a first end (i.e., end of first cable guide 16 adjacent cable 12 passage opening 14; see Figure 6) that is configured to be anchored to and pivotable about a fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6), and wherein a second of the rigid elongated arms (i.e., second cable guide member 16 located adjacent the backend of the drawer 4; see Figure 6) has a first end (i.e., end of second cable guide member 16 located adjacent the backend of the drawer 4) that is configured to be anchored to and pivotable about a power outlet 11, and wherein the remaining ends of the plurality of rigid elongated arms (i.e., ends of cable guide 16 two pieces of the same size that are hinged together; see Figure 6) are pivotally interconnected to form a continuous (i.e., predefined curved)10 moveable guide path (i.e., see Figure 6) between the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and the power outlet 11. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

wherein the plurality of pivotally interconnected rigid arms provide an interconnected set of bodies configured to securely attach a flexible electrical interconnector thereto, such that the electrical interconnector guide may be adapted to provide a continuous electrical interconnection between the fixed point and the power outlet along the continuous guide path independent of the relative positions of the fixed point and the power outlet.

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra). Similarly, as set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Miyazawa discloses the plurality of pivotally interconnected rigid elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see Figure 6) providing interconnected set of bodies configured to securely attach flexible electrical cables 12 thereto, such that the combination cable guide 16 may be adapted to provide a continuous electrical interconnection between the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and power outlet 11 along the continuous guide path independent of the relative positions of the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and the power outlet 11. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

With respect to the limitations of claim 36, Miyazawa discloses
wherein the plurality pivotally interconnected rigid elongated arms collectively define an internal channel within which the attached flexible electrical interconnector may be disposed and at least partially enclosed.

As set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra). Similarly, as set forth supra, the Examiner construes a “rigid” as unbendable along its length. (See § X.A.(5) supra).
From this perspective, the Examiner finds that Miyazawa discloses the plurality of pivotally rigid interconnected elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see Figure 6) combining to collectively define an internal channel (see Figure 6) within which the flexible electrical cables 12 are disposed and at least partially enclosed. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

With respect to the limitations of claim 37, Miyazawa discloses
wherein the plurality pivotally interconnected rigid elongated arms combine to provide a predefined curved path such that the attached flexible electrical interconnector is prevented from being bent below a specified minimum bend radius.

As set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra). Similarly, as set forth supra, the Examiner construes a “rigid” as unbendable along its length. (See § X.A.(5) supra).
From this perspective, the Examiner finds that Miyazawa discloses the plurality of pivotally rigid interconnected elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see Figure 6) combining to provide a predefined curved path (i.e., the paths defined by Figure 6) for the flexible electrical cables 12 such that the flexible electrical cables 12 are prevented from being bent below a specified minimum bend radius. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

With respect to the limitations of claim 38, Miyazawa discloses
wherein the pivotally interconnected rigid elongated arms are configured such that when the first end of the first of the plurality of pivotally interconnected rigid elongated arm is proximal to the first end of the second of the plurality of pivotally interconnected rigid elongated arm, the flexible electrical interconnector and the first and second pivotally interconnected elongated arms are bent into a single U-shape having a bend radius at least equal to the specified minimum bend radius, and wherein the U-shape has a folded length approximately half the length of the defined range of motion of the electrical interconnector guide.

As set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra). Similarly, as set forth supra, the Examiner construes a “rigid” as unbendable along its length. (See § X.A.(5) supra).
From this perspective, the Examiner finds that Miyazawa discloses the plurality of pivotally rigid interconnected elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see Figure 6) being configured such that when the first end (i.e., the junction point of the end of first cable guide 16 adjacent cable 12 passage opening 14; see Figure 6) of the first of the plurality of pivotally interconnected rigid elongated arms (i.e., first cable guide member 16 located adjacent the rear panel of the desk 1; see Figure 6) is proximal the first end (i.e., the junction point of the second cable guide member 16 located adjacent the backend of the drawer 4; see Figure 6) of the second of the plurality of pivotally interconnected rigid elongated arms (i.e., second cable guide member 16 located adjacent the backend of the drawer 4; see Figure 6), the flexible electrical cables 12 and the first and second pivotally interconnected elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see Figure 6) are bent into a single U-shape (U-shape formed by combination of cable guide 16 formed of two pieces of the same size and hinge or the like) having a bend radius at least equal to the specified minimum bend radius, and wherein the U-shape (U-shape formed by combination of cable guide 16 formed of two pieces of the same size and hinge or the like) has a folded length approximately half the length of the defined range of motion of the combination cable guide 16. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

With respect to the limitations of claim 39, Miyazawa discloses
wherein the first end of at least one of the first or second rigid elongated arms are themselves pivotable.

In this regard, the Examiner finds that Miyazawa discloses the first end (i.e., the junction point of the end of first cable guide 16 adjacent cable 12 passage opening 14; see Figure 6) of the first elongated arm (i.e., first cable guide member 16 located adjacent the rear panel of the desk 1; see Figure 6) being pivotally near the cable 12 passage opening 14. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).
In addition, the Examiner finds that Miyazawa discloses the first end (i.e., the junction point of the second cable guide member 16 located adjacent the backend of the drawer 4; see Figure 6) of the second elongated arm (i.e., p second cable guide member 16 located adjacent the backend of the drawer 4; see Figure 6) being pivotally near power outlet 11. (Id.)

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9, 11-15 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. Patent No. 5,306,999) in view of Dyer et al. (U.S. Publication No. 2012/0043943)(“Dyer”).
With respect to the limitations of claim 1, Hoffman discloses
[a] power outlet assembly for an enclosure comprising:

at least one power outlet disposed within an enclosure and interconnectable with at least one electrical device, wherein the at least one power outlet is movable within a defined range relative along a predefined path at least between a first position where the at least one power outlet is distal to a fixed point and a second position where the at least one power outlet is proximal to the fixed point;

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra).
From this perspective, Hoffman disclose a power outlet assembly 110, 310, 410 for charging an electric station. (Hoffman at Abstract; c.5, l.48 – c.7, l.50; c.9, l.5 – c.11, l.55; see Figures 4, 5, 8, 9). The Examiner finds that Hoffman discloses an electrical connector 16, 116, 316, 416 being either a plug with female contacts which is received in a matting electrical connector or receptacle, or a male electrical connector or plug which is received in a mating female electrical connector. (Hoffman at c.4, ll.17-24; c.6, ll.15-22; c.9, ll.8-16; c.10, ll.50-60; Figures 1, 4, 5, 8, 9). The Examiner finds that Hoffman discloses the electrical connector 16, 116, 316, 416 being movable within a defined range relative along a predefined path (i.e., between: Figures 4 and 5 or 8 or 9) at least between a first position (i.e., position to charge; see Figures 5, 8 or 9) where the electrical connector 16, 116, 316, 416 is distal to a fixed point (i.e., position where power outlet assembly 110, 310, 410 is both close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9) and a second position  (i.e., position to store; see Figure 4) where the electrical connector 16, 116, 316, 416 is proximal to the fixed point (i.e., position where power outlet assembly 110, 310, 410 is close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9). (Id. at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).
Hoffman discloses all the limitations, as previously set forth, except for specifically calling for the power outlet assembly being for an enclosure; and the at least one power outlet being disposed within an enclosure.
However, a power outlet assembly being for an enclosure; and the at least one power outlet being disposed within an enclosure is known in the art. The Examiner finds that Dyer, for example, teaches a charger assembly 44 for an electric vehicle being located in a garage 52 and a power outlet (electric conduit 24 or electric receptacle 122) of the electric vehicle being disposed within the garage 52. (Dyer at ¶¶ 0030-0031; see Figures 1a, 1b). 
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power outlet assembly being for an enclosure; and the at least one power outlet being disposed within an enclosure as described in Dyer to the power outlet assembly of Hoffman.
A person of ordinary skill in the art would be motivated to provide a power outlet assembly being for an enclosure; and at least one power outlet being disposed within an enclosure, since it provides a mechanism to fully or partially charge the vehicle battery overnight.  (Id. at ¶ 0021, 0030). In other words, such a modification would have provided a power outlet assembly that increases the convenience and appeal of pure electric vehicles, thereby increasing the versatility of the outlet assembly. 

an electrical interconnector guide disposed in pivoting relationship between the at least one power outlet and the fixed point, the electrical interconnector guide formed of a plurality of pivotally interconnected elongated arms, wherein a first of the plurality of pivotally interconnected elongated arms has a first end that is pivotable about a point proximal the fixed point, wherein a second of the plurality of pivotally interconnected elongated arms has a first end that is pivotable about a point proximal to the at least one power outlet, and wherein the remaining ends of the plurality of pivotally interconnected elongated arms are pivotally interconnected to form a continuous guide path between the fixed point and the at least one power outlet;

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra).
From this perspective, the Examiner finds that Hoffman discloses a retractable support arm assembly 118, 318, 418 disposed in pivoting relationship between the at least one power outlet (electrical connector 16, 116, 316, 416) and the fixed point (i.e., position where power outlet assembly 110, 310, 410 is close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9), the retractable support arm assembly 118, 318, 418 formed of a plurality of pivotally interconnected elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9), wherein a first of the plurality of pivotally interconnected elongated arms (i.e., first support arm: 140; 340; 440; see Figures 4, 5, 8, 9) has a first end (i.e., end of first support arm: 140; 340; 440 that meets pivot pin: 150; 350; 450; see Figures 4, 5, 8, 9) that is pivotable about a point proximal the fixed point (i.e., position where power outlet assembly 110, 310, 410 is close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9), wherein a second of the plurality of pivotally interconnected elongated arms (i.e., parallelogram support linkage: 146; 346; 446; see Figures 4, 5, 8, 9) has a first end (i.e., end of parallelogram support linkage: 146; 346; 446 that meets pivot shaft: 189; 389; 489; see Figures 4, 5, 8, 9) that is pivotable about a point proximal the power outlet (electrical connector 16, 116, 316, 416), and wherein the remaining ends of the plurality of pivotally interconnected elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9) are pivotally interconnected to form a continuous guide path (i.e., see Figures 4, 5, 8, 9) between the fixed point (i.e., position where power outlet assembly 110, 310, 410 is close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9) and the power outlet (electrical connector 16, 116, 316, 416). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).

a flexible electrical interconnector disposed along the electrical interconnector guide in a conductive relation between the fixed point and the at least one power outlet, said flexible electrical interconnector adapted to provide a continuous electrical interconnection between the fixed point and the at least one power outlet along the continuous guide path independent of the relative positions of the fixed point and the at least one power outlet; and

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra). Similarly, as set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Hoffman discloses flexible electrical cables 114, 314, 414 disposed along the retractable support arm assembly 118, 318, 418 in a conductive relation between the fixed point (i.e., position where power outlet assembly 110, 310, 410 is close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9) and the power outlet (electrical connector 16, 116, 316, 416) with the flexible electrical cables 114, 314, 414 being adapted to provide a continuous electrical interconnection between the fixed point (i.e., position where power outlet assembly 110, 310, 410 is close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9) and power outlet (electrical connector 16, 116, 316, 416) along the continuous guide path  (i.e., see Figures 4, 5, 8, 9) independent of the relative positions of the fixed point (i.e., position where power outlet assembly 110, 310, 410 is close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9) and the power outlet (electrical connector 16, 116, 316, 416). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).

wherein the at least one power outlet is accessible to the at least one electrical device along the entire defined range of the predefined path.

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra).
From this perspective, the Examiner finds that Hoffman discloses the power outlet (electrical connector 16, 116, 316, 416) being accessible to an electric vehicle along the defined range relative along a predefined path (i.e., between: Figures 4 and 5 or 8 or 9) at least between a first position (i.e., position to charge; see Figures 5, 8 or 9) where the electrical connector 16, 116, 316, 416 is distal to a fixed point (i.e., position where power outlet assembly 110, 310, 410 is both close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9) and a second position (i.e., position to store; see Figure 4). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).

With respect to the limitations of claim 9, Hoffman and Dyer teaches and/or renders obvious
wherein the fixed point is disposed at a power source such that the at least one power outlet is movable relative to said power source, and wherein the flexible electrical interconnector terminates at said power source with a power connector compatible with the power source

As set forth supra, the Examiner construes an “power source” as any type of conduit, housing, wiring or hardware that brings any general-purpose alternating-current (AC) electric power source. (See § X.A.(4) supra). Similarly, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra). Moreover, as set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Hoffman discloses the fixed point (i.e., position where power outlet assembly 110, 310, 410 is both close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9) being disposed at a power source (i.e., base unit 112, 312, 412 including conventional electrical circuitry coupled to electrical power line or source 320) such that the electrical connector 16, 116, 316, 416 is movable relative to the power source (i.e., base unit 112, 312, 412 including conventional electrical circuitry coupled to electrical power line or source 320), and the flexible electrical cables 114, 314, 414 terminating at the power source (i.e., base unit 112, 312, 412 including conventional electrical circuitry coupled to electrical power line or source 320) with a power connector ((i.e., conventional electrical circuitry of the base unit 112, 312, 412 that couples the electrical power line or source 320). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).

To the degree a reviewing body finds that it is not inherent that Hoffman teaches “wherein the flexible electrical interconnector terminates at said power source with a power connector compatible with the power source,” the following alternative to this feature is provided as set forth below:
As set forth above, the Examiner finds that Hoffman teaches the flexible electrical cables 114, 314, 414 terminating at the power source (i.e., base unit 112, 312, 412 including conventional electrical circuitry coupled to electrical power line or source 320). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9). The Examiner finds that the conventional electrical circuitry of the base unit 112, 312, 412 of Hoffman would couple the electrical power line or source 320 to the flexible electrical cables 114, 314, 414.
Because Hoffman itself discloses utilizing “conventional electrical circuitry” to couple the electrical power line or source 320 to the flexible electrical cables 114, 314, 414, it would have been plainly obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a power compatible connector that provides connectivity from a power source to the flexible electrical cables, thus providing conventional electrical circuitry with the much needed capability of easily connecting the power source and the flexible electrical cables.
In addition, a person of ordinary skill in the art would be motivated to incorporate a power compatible connector that provides connectivity from a power source to the flexible electrical cables, since it provides a mechanism to allow connection of a power source to the flexible electrical cables. (Id.)_In other words, such a modification would have provided a power outlet assembly that includes the proper electrical connections and formatting of power requirements, thereby increasing operational efficiency of the system. (Id.)
Furthermore, the Examiner finds that it would have been obvious to one have ordinary skill in the art at the time the invention was made to provide a power compatible connector that provides connectivity from a power source to the flexible electrical cables, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of a matter of obvious design choice. In re Leshin, 125 USPQ 416. The Examiner finds that instant ‘061 Reissue Application has not disclosed any criticality for the claim requirement. (See ‘159 Patent at c.17, ll.-7-11).

With respect to the limitations of claim 11, Hoffman and Dyer teaches and/or renders obvious
wherein the plurality of pivotally interconnected elongated arms combine to collectively define an internal channel within which the flexible electrical interconnector is disposed and at least partially enclosed. 

As set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Hoffman discloses the plurality of pivotally interconnected elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9) combining to collectively define an internal channel (see Figures 4, 5, 8, 9) within which the flexible electrical cables 114, 314, 414 are disposed and at least partially enclosed. (Hoffman at c.6, ll.30-36, 55-60; c.7, ll.7-12; c.9, ll.52-54, 61-66; c.10, ll.18-35; c.11, ll.26-43; see Figures 4, 5, 8, 9).

With respect to the limitations of claim 12, Hoffman and Dyer teaches and/or renders obvious
wherein the plurality of pivotally interconnected elongated arms combine to provide a predefined curved path for the flexible electrical interconnector such that the flexible electrical interconnector is prevented from being bent below a specified minimum bend radius.

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra). Similarly, as set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Hoffman discloses the plurality of pivotally interconnected elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9) combining to provide a predefined curved path (i.e., the paths defined by: Figure 4; and Figures 5, 8, 9) for the flexible electrical cables 114, 314, 414 such that the flexible electrical cables 114, 314, 414 are prevented from being bent below a specified minimum bend radius. (Hoffman at Abstract; c.5, ll.50-61; c.6, l.60 – c.7, l.6; c.9, ll.6-16; c.9, l.65 – c.10, l.2; c.10, ll.50-60; c.11, ll.21-25; see Figure 4, 5, 8, 9).

With respect to the limitations of claim 13, Hoffman and Dyer teaches and/or renders obvious
wherein the flexible electrical interconnector and plurality of pivotally interconnected elongated arms are configured such that when the at least one power outlet is proximal to the fixed point along the predefined path, the flexible electrical interconnector and the plurality of pivotally interconnected elongated arms are bent into a single U-shape having a first end interconnected proximal the fixed point and a second end interconnected with the at least one power outlet and having a bend radius at least equal to the specified minimum bend radius, and wherein the U-shape has a folded length approximately half the length of the defined range of motion of the power outlet 

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra). Similarly, as set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Hoffman discloses the flexible electrical cables 114, 314, 414 and the plurality of pivotally interconnected elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9) being configured such that when the power outlet (electrical connector 16, 116, 316, 416) is proximal to the fixed point (i.e., position where power outlet assembly 110, 310, 410 is close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9) along the predefined path (see Figures 4, 5, 8, 9), the flexible electrical cables 114, 314, 414 and the plurality of pivotally interconnected elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9) are bent into a single U-shape (U-shape formed by combination of support arm: 142; 342; 442 and parallelogram support linkage: 146; 346; 446; see Figures 4, 5, 8, 9) having a first end (i.e., the junction point of support arms: 140, 142; 340, 342; 440, 442 at links/pivot shafts: 152; 352, 452) interconnected proximal the fixed point (i.e., position where power outlet assembly 110, 310, 410 is close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9) and a second end (i.e., the junction point of support arms: 140, 142; 340, 342; 440, 442 at links/pivot shafts: 152; 352, 452) interconnected with the power outlet (electrical connector 16, 116, 316, 416) and having a bend radius at least equal to the specified minimum bend radius, and wherein the U-shape (U-shape formed by combination of support arm: 142; 342; 442 and parallelogram support linkage: 146; 346; 446; see Figures 4, 5, 8, 9) has a folded length approximately half the length of the defined range of motion of the power outlet (electrical connector 16, 116, 316, 416). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).

With respect to the limitations of claim 14, Hoffman and Dyer teaches and/or renders obvious
wherein the first end of the first of the plurality of pivotally interconnected elongated arms is pivotally joined to the fixed point through a joining armature that extends a pivot point of the first of the plurality of pivotally interconnected elongated arms away from the fixed point.

As set forth supra, the Examiner construes an “power source” as any type of conduit, housing, wiring or hardware that brings any general-purpose alternating-current (AC) electric power source. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Hoffman discloses the first end (i.e., end of first support arm: 140; 340; 440 that meets pivot pin: 150; 350; 450; see Figures 4, 5, 8, 9) of the first elongated arm (i.e., first support arm: 140; 340; 440; see Figures 4, 5, 8, 9) being pivotally joined through a joining armature (i.e., pivot pin 150/151; 350; 450 in combination with extending-away structure of base unit 112, 312, 412) that extends the pivot point of the first elongated arm (i.e., first support arm: 140; 340; 440; see Figures 4, 5, 8, 9) away from the fixed point (i.e., position where power outlet assembly 110, 310, 410 is close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).

With respect to the limitations of claim 15, Hoffman and Dyer teaches and/or renders obvious

wherein the first end of the second of the plurality of pivotally interconnected elongated arms is pivotally joined to the at least power outlet through a joining armature that extends the pivot point of the second of the plurality of pivotally interconnected elongated arms away from the body of the power outlet.

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra).
From this perspective, the Examiner finds that Hoffman discloses the first end (i.e., end of parallelogram support linkage: 146; 346; 446 that meets pivot shaft: 189; 389; 489; see Figures 4, 5, 8, 9) of the second elongated arm (i.e., parallelogram support linkage: 146; 346; 446; see Figures 4, 5, 8, 9) being pivotally joined to the power outlet (electrical connector 16, 116, 316, 416) through a joining armature  (i.e., connector mounting 148, 348, 448) that extends the pivot point of the elongated arm away (i.e., parallelogram support linkage: 146; 346; 446; see Figures 4, 5, 8, 9) from the body of the power outlet (electrical connector 16, 116, 316, 416). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).

With respect to the limitations of claim 33, Hoffman discloses
wherein the plurality of pivotally interconnected elongated arms of the electrical interconnector guide comprises at least three pivotally interconnected elongated arms.

In this regard, the Examiner finds that Hoffman discloses the retractable support arm assembly 118, 318, 418 comprising three pivotally interconnected elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).

Claims 2-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. Patent No. 5,306,999) in view of Dyer et al. (U.S. Publication No. 2012/0043943)(“Dyer”) as applied to claims 1, 9, 11-15 and 33 above, and further in view of Dayoub (U.S. Patent No. 7,154,402).
With respect to the limitations of claims 2-5, 7 and 8, and
further comprising at least one safety interlock having at least one sensor capable of detecting at least one hazardous condition within the environment of the at least one power outlet, the at least one safety interlock being adapted to interrupt the flow of electrical current to the at least one power outlet upon detection of one or more of the at least one hazardous conditions (claim 2); 

wherein the at least one sensor is selected from the group consisting of a smoke detector, heat detector, and toxic gas monitor (claim 3); 

wherein the power outlet assembly comprises at least two safety interlocks (claim 4); 

further comprising a current limiting safety interlock adapted to prevent the flow of current above a specified amperage to the at least one power outlet (claim 5); 

further comprising a transmitter in signal communication with the at least one power outlet for communicating the status of the power outlet assembly to a user. (claim 7); and 

further comprising a transmitter in signal communication with the at least one power outlet for communicating the status of the at least one power outlet to a user wherein the transmitter is configured to automatically transmit upon activation of any one of the at least one safety interlocks (claim 8).

As set forth supra, the Examiner finds that Hoffman discloses an electrical connector 16, 116, 316, 416 being either a plug with female contacts which is received in a matting electrical connector or receptacle, or a male electrical connector or plug which is received in a mating female electrical connector. (Hoffman at c.4, ll.17-24; c.6, ll.15-22; c.9, ll.8-16; c.10, ll.50-60; Figures 1, 4, 5, 8, 9).
Hoffman and Dyer discloses all the limitations, as previously set forth, except for specifically calling for the power outlet having at least one safety interlock having at least one sensor capable of detecting at least one hazardous condition within the environment of the power outlet, the at least one safety interlock being adapted to interrupt the flow of electrical current to the at least one power outlet upon detection of one or more of the at least one hazardous conditions; the at least one sensor being selected from the group consisting of a smoke detector, heat detector, and toxic gas monitor; the power outlet assembly comprises at least two safety interlocks; a current limiting safety interlock adapted to prevent the flow of current above a specified amperage to the power outlet; and a transmitter in signal communication with the power outlet for communicating the status of the power outlet to a user wherein the transmitter is configured to automatically transmit upon activation of any one of the at least one safety interlocks.
However, a power outlet comprising: at least one safety interlock having at least one sensor capable of detecting at least one hazardous condition within the environment of the power outlet, the at least one safety interlock being adapted to interrupt the flow of electrical current to the at least one power outlet upon detection of one or more of the at least one hazardous conditions; the at least one sensor being selected from the group consisting of a smoke detector, heat detector, and toxic gas monitor; the power outlet assembly comprises at least two safety interlocks; a current limiting safety interlock adapted to prevent the flow of current above a specified amperage to the power outlet; and a transmitter in signal communication with the power outlet for communicating the status of the power outlet to a user wherein the transmitter is configured to automatically transmit upon activation of any one of the at least one safety interlocks is known in the art. The Examiner finds that Dayoub, for example, teaches a power outlet structure comprising an internal smoke detection device 10 and associated smoke detector control switch to disable the output of current based upon the detection signal 21. (Dayoub at c.1, l.52 – c.2, l.46; c.2, l.65 – c.3, l.24; claim 1; see Figures 1-3). The Examiner finds that Dayoub further teaches circuit breaker and surge protection components 5 that provide ground fault and circuit overload protection. (Id. at c.1, ll.64-67; c.2, ll.20-35; claim 2; see Figure 2). In addition, the Examiner finds that Dayoub teaches application integrated circuitry 15, in signal communication with the power outlet 11, that provides a signal to transmit the indication of a undesired condition to a user, via an LED or buzzer. (Id. at c.1, l.67 – c.2, l.2; c.2, ll.20-35; c.3, ll.5-14).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate smoke detection, circuit breaker, surge protection components, application integrated circuitry, LED or buzzer, and functionality thereof, to control the output of the power outlet upon detection of these conditions as described in Dayoub on the power outlet of Hoffman and Dyer.
A person of ordinary skill in the art would be motivated to provide smoke detection, circuit breaker, surge protection components, application integrated circuitry, LED or buzzer, and functionality thereof, to control the output of the power outlet upon detection of these conditions, since it provides a mechanism to cut off power to attached electrical devices if potential fire conditions exist. (Id. at c.1, ll.11-37; c.2, ll.30-31, 33-35). In other words, such a modification would have provided a retractable power outlet structure that successfully that detects and prevents undesired conditions from occurring, thereby increasing the efficiency of the power outlet device. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. Patent No. 5,306,999) in view of Dyer et al. (U.S. Publication No. 2012/0043943)(“Dyer”) and Dayoub (U.S. Patent No. 7,154,402) as applied to claims 2-5, 7 and 8 above, and further in view of Paetz (International Publication No. WO 2008/021639 A2).
With respect to the limitations of claim 8, and
further comprising a transmitter in signal communication with the at least one power outlet for communicating the status of the power outlet assembly to a user

To the degree a reviewing body finds that the “transmitter” outlined above is not inherent in that Dayoub does not comprise a “transmitter” element that communicates the status of the power outlet to a user, the following alternative to this feature is provided as set forth below:
While Hoffman, Dyer and Dayoub discloses all the limitations as set forth above, Hoffman and Dayoub is silent to the power outlet assembly further including a transmitter that communicates the status of the power outlet to a user.
However, a power outlet assembly further including a transmitter that communicates the status of the power outlet to a user is known in the art. The Examiner finds that Paetz, for example, teaches a power outlet assembly including a transmitter that communicates the status of the power assembly to a user. (Paetz at Abstract; ¶¶ 0006, 0008-0009, 0015, 0017-0021, 0023, 0024, 0026-0030; see Figures 1, 2).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transmitter that communicates the status of the power outlet to a user as described in Paetz to the power outlet of Hoffman, Dyer and Dayoub.
A person of ordinary skill in the art would be motivated to provide a transmitter that communicates the status of the power outlet to a user, since it provides a mechanism to provide wireless control and communications between a user and a power cord/cable control module. (Id. at ¶¶ 0019-0021, 0027). In other words, such a modification would have provided a power outlet structure that successfully provides remote control by and communications to a user, thereby increasing the efficiency of the power outlet device. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. Patent No. 5,306,999) in view of Dyer et al. (U.S. Publication No. 2012/0043943)(“Dyer”) as applied to claims 1, 9, 11-15 and 33 above, and further in view of Smith (U.S. Patent No. 7,273,215).
With respect to the limitations of claim 6, and
further comprising a rectifier adapted to convert  incoming electrical current from AC to DC 

As set forth supra, the Examiner finds that Hoffman discloses an electrical connector 16, 116, 316, 416 being either a plug with female contacts which is received in a matting electrical connector or receptacle, or a male electrical connector or plug which is received in a mating female electrical connector. (Hoffman at c.4, ll.17-24; c.6, ll.15-22; c.9, ll.8-16; c.10, ll.50-60; Figures 1, 4, 5, 8, 9). The Examiner finds that Hoffman discloses the power source (i.e., base unit 112, 312, 412) including conventional electrical circuitry couple to electrical power line or source 320. (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).
Hoffman and Dyer discloses all the limitations, as previously set forth, except for specifically calling for the power outlet assembly further including a rectifier adapted to convert incoming electrical current from AC to DC.
However, a power outlet assembly further including a rectifier adapted to convert incoming electrical current from AC to DC is known in the art. The Examiner finds that Smith, for example, teaches a power outlet assembly including both AC and DC power outlets. (Smith at c.1, ll.61-62; c.3, ll.26-35, 46-50, 55-57; see Figures 1, 2, 5, 7).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rectifier adapted to convert incoming electrical current from AC to DC as described in Smith to the power outlet of Hoffman and Dyer.
A person of ordinary skill in the art would be motivated to provide a rectifier adapted to convert incoming electrical current from AC to DC, since it provides a mechanism to provide DC current in addition to AC. (Id. at c.1, ll.11-31-34). In other words, such a modification would have provided a retractable power outlet structure that successfully provides AC and DC power to a user, thereby increasing the efficiency of the power outlet device. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. Patent No. 5,306,999) in view of Dyer et al. (U.S. Publication No. 2012/0043943)(“Dyer”) as applied to claims 1, 9, 11-15 and 33 above, and further in view of Paetz (International Publication No. WO 2008/021639 A2).
With respect to the limitations of claim 7, and
further comprising a transmitter in signal communication with the at least one power outlet for communicating the status of the power outlet assembly to a user

To the degree a reviewing body finds that the “transmitter” outlined above is not inherent in that Dayoub does not comprise a “transmitter” element that communicates the status of the power outlet to a user, the following alternative to this feature is provided as set forth below:
While Hoffman and Dyer discloses all the limitations as set forth above, Hoffman is silent to the power outlet assembly further including a transmitter that communicates the status of the power outlet to a user.
However, a power outlet assembly further including a transmitter that communicates the status of the power outlet to a user is known in the art. The Examiner finds that Paetz, for example, teaches a power outlet assembly including a transmitter that communicates the status of the power assembly to a user. (Paetz at Abstract; ¶¶ 0006, 0008-0009, 0015, 0017-0021, 0023, 0024, 0026-0030; see Figures 1, 2).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transmitter that communicates the status of the power outlet to a user as described in Paetz to the power outlet of Hoffman and Dyer.
A person of ordinary skill in the art would be motivated to provide a transmitter that communicates the status of the power outlet to a user, since it provides a mechanism to provide wireless control and communications between a user and a power cord/cable control module. (Id. at ¶¶ 0019-0021, 0027). In other words, such a modification would have provided a power outlet structure that successfully provides remote control by and communications to a user, thereby increasing the efficiency of the power outlet device. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. Patent No. 5,306,999) in view of Dyer et al. (U.S. Publication No. 2012/0043943)(“Dyer”) as applied to claims 1, 9, 11-15 and 33 above, and further in view of Chierchia et al. (European Publication No. EP 2896574 A1)(“Chierchia”).
With respect to the limitations of claim 10, and
further comprising at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the at least one power outlet is in the second position and deactivate the at least one safety interlock when the power outlet is in the first position

Hoffman and Dyer discloses all the limitations, as previously set forth, except for specifically calling for the power outlet assembly further including at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the power outlet is in the second position and deactivate the at least one safety interlock when the power outlet is in the first position.
However, a power outlet assembly further including at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the power outlet is in the second position and deactivate the at least one safety interlock when the power outlet is in the first position is known in the art. The Examiner finds that Chierchia, for example, teaches a kitchen furniture 1 having a drawer 4 in which a power supply terminal is implemented/provided on the inner side of the drawer 4. (Chierchia at ¶¶ 0010, 0015, 0045-0046, 0060; see Figure 1). In addition, the Examiner finds that Chierchia teaches a safety switching arrangement 20 configured to activate the operation of the safety switching arrangement 20 when the drawer 4, and power supply terminal attached thereto, is in the second position (i.e., where the power supply terminal is proximal to the fixed point, with the fixed point being the drawer 4 in a closed position) and deactivate the operation of the safety switching arrangement 20 when the drawer 4, and power supply terminal attached thereto, is in the first position (i.e., where the power supply terminal is distal to the fixed point (i.e., the drawer 4 in the open position), with the fixed point being the drawer 4 in a closed position). (Id. at ¶¶ 0047-0048, 0072).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the power outlet is in the second position and deactivate the at least one safety interlock when the power outlet is in the first position as described in Chierchia to the power outlet of Hoffman and Dyer.
A person of ordinary skill in the art would be motivated to provide at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the power outlet is in the second position and deactivate the at least one safety interlock when the power outlet is in the first position, since it provides a mechanism to deactivate/disable the supply of power and operation of a device when a device is not in a desired position, and activate/enable the supply of power and operation of a device when a device is in a desired position. (Id.). In other words, such a modification would have provided a retractable power outlet structure that successfully provides power to an outlet when the power outlet is in a desired position, thereby increasing the efficiency and safety of the power outlet device. 

Claims 2-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Dayoub (U.S. Patent No. 7,154,402).
With respect to the limitations of claims 2-5, 7 and 8, and
further comprising at least one safety interlock having at least one sensor capable of detecting at least one hazardous condition within the environment of the at least one power outlet, the at least one safety interlock being adapted to interrupt the flow of electrical current to the at least one power outlet upon detection of one or more of the at least one hazardous conditions (claim 2); 

wherein the at least one sensor is selected from the group consisting of a smoke detector, heat detector, and toxic gas monitor (claim 3); 

wherein the power outlet assembly comprises at least two safety interlocks (claim 4); 

further comprising a current limiting safety interlock adapted to prevent the flow of current above a specified amperage to the at least one power outlet (claim 5); 

further comprising a transmitter in signal communication with the at least one power outlet for communicating the status of the power outlet assembly to a user. (claim 7); and 

further comprising a transmitter in signal communication with the at least one power outlet for communicating the status of the at least one power outlet to a user wherein the transmitter is configured to automatically transmit upon activation of any one of the at least one safety interlocks (claim 8).

As set forth supra, Miyazawa discloses a power outlet assembly (i.e., power outlet 11/cables 12/cable guide 16 combination) within a drawer 4 space of a desk 1 for powering OA equipment. (Miyazawa-MGET at Overview; Claims 1, 3; ¶¶ 0001-0008, 0011-0013, 0015, 0020-0022; see Figure 6).
Miyazawa discloses all the limitations, as previously set forth, except for specifically calling for the at least one power outlet having at least one safety interlock having at least one sensor capable of detecting at least one hazardous condition within the environment of the at least one power outlet, the at least one safety interlock being adapted to interrupt the flow of electrical current to the at least one power outlet upon detection of one or more of the at least one hazardous conditions; the at least one sensor being selected from the group consisting of a smoke detector, heat detector, and toxic gas monitor; the power outlet assembly comprises at least two safety interlocks; a current limiting safety interlock adapted to prevent the flow of current above a specified amperage to the at least one power outlet; and a transmitter in signal communication with the at least one power outlet for communicating the status of the at least one power outlet to a user wherein the transmitter is configured to automatically transmit upon activation of any one of the at least one safety interlocks.
However, a power outlet comprising: at least one safety interlock having at least one sensor capable of detecting at least one hazardous condition within the environment of the at least one power outlet, the at least one safety interlock being adapted to interrupt the flow of electrical current to the at least one power outlet upon detection of one or more of the at least one hazardous conditions; the at least one sensor being selected from the group consisting of a smoke detector, heat detector, and toxic gas monitor; the power outlet assembly comprises at least two safety interlocks; a current limiting safety interlock adapted to prevent the flow of current above a specified amperage to the at least one power outlet; and a transmitter in signal communication with the at least one power outlet for communicating the status of the at least one power outlet to a user wherein the transmitter is configured to automatically transmit upon activation of any one of the at least one safety interlocks is known in the art. The Examiner finds that Dayoub, for example, teaches a power outlet structure comprising an internal smoke detection device 10 and associated smoke detector control switch to disable the output of current based upon the detection signal 21. (Dayoub at c.1, l.52 – c.2, l.46; c.2, l.65 – c.3, l.24; claim 1; see Figures 1-3). The Examiner finds that Dayoub further teaches circuit breaker and surge protection components 5 that provide ground fault and circuit overload protection. (Id. at c.1, ll.64-67; c.2, ll.20-35; claim 2; see Figure 2). In addition, the Examiner finds that Dayoub teaches application integrated circuitry 15, in signal communication with the power outlet 11, that provides a signal to transmit the indication of a undesired condition to a user, via an LED or buzzer. (Id. at c.1, l.67 – c.2, l.2; c.2, ll.20-35; c.3, ll.5-14).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate smoke detection, circuit breaker, surge protection components, application integrated circuitry, LED or buzzer, and functionality thereof, to control the output of the power outlet upon detection of these conditions as described in Dayoub on the power outlet of Miyazawa.
A person of ordinary skill in the art would be motivated to provide smoke detection, circuit breaker, surge protection components, application integrated circuitry, LED or buzzer, and functionality thereof, to control the output of the power outlet upon detection of these conditions, since it provides a mechanism to cut off power to attached electrical devices if potential fire conditions exist. (Id. at c.1, ll.11-37; c.2, ll.30-31, 33-35). In other words, such a modification would have provided a retractable power outlet structure that successfully that detects and prevents undesired conditions from occurring, thereby increasing the efficiency of the power outlet device. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) and Dayoub (U.S. Patent No. 7,154,402) as applied to claims 2-5, 7 and 8 above, and further in view of Paetz (International Publication No. WO 2008/021639 A2).
With respect to the limitations of claim 8, and
further comprising a transmitter in signal communication with the at least one power outlet for communicating the status of the power outlet assembly to a user

To the degree a reviewing body finds that the “transmitter” outlined above is not inherent in that Dayoub does not comprise a “transmitter” element that communicates the status of the power outlet to a user, the following alternative to this feature is provided as set forth below:
While Miyazawa and Dayoub discloses all the limitations as set forth above, Miyazawa and Dayoub is silent to the power outlet assembly further including a transmitter that communicates the status of the power outlet to a user.
However, a power outlet assembly further including a transmitter that communicates the status of the power outlet to a user is known in the art. The Examiner finds that Paetz, for example, teaches a power outlet assembly including a transmitter that communicates the status of the power assembly to a user. (Paetz at Abstract; ¶¶ 0006, 0008-0009, 0015, 0017-0021, 0023, 0024, 0026-0030; see Figures 1, 2).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transmitter that communicates the status of the power outlet to a user as described in Paetz to the power outlet of Miyazawa and Dayoub.
A person of ordinary skill in the art would be motivated to provide a transmitter that communicates the status of the power outlet to a user, since it provides a mechanism to provide wireless control and communications between a user and a power cord/cable control module. (Id. at ¶¶ 0019-0021, 0027). In other words, such a modification would have provided a power outlet structure that successfully provides remote control by and communications to a user, thereby increasing the efficiency of the power outlet device. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Smith (U.S. Patent No. 7,273,215).
With respect to the limitations of claim 6, and
further comprising a rectifier adapted to convert incoming electrical current from AC to DC 

As set forth supra, Miyazawa discloses a power outlet assembly (i.e., power outlet 11/cables 12/cable guide 16 combination) within a drawer 4 space of a desk 1 for powering OA equipment. (Miyazawa-MGET at Overview; Claims 1, 3; ¶¶ 0001-0008, 0011-0013, 0015, 0020-0022; see Figure 6). The Examiner finds that Miyazawa discloses the power source (i.e., cable 12 portion heading out of opening 14) that couples to electrical power source. (Id.)
Miyazawa discloses all the limitations, as previously set forth, except for specifically calling for the power outlet assembly further including a rectifier adapted to convert incoming electrical current from AC to DC.
However, a power outlet assembly further including a rectifier adapted to convert incoming electrical current from AC to DC is known in the art. The Examiner finds that Smith, for example, teaches a power outlet assembly including both AC and DC power outlets. (Smith at c.1, ll.61-62; c.3, ll.26-35, 46-50, 55-57; see Figures 1, 2, 5, 7).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rectifier adapted to convert incoming electrical current from AC to DC as described in Smith to the power outlet of Miyazawa.
A person of ordinary skill in the art would be motivated to provide a rectifier adapted to convert incoming electrical current from AC to DC, since it provides a mechanism to provide DC current in addition to AC. (Id. at c.1, ll.11-31-34). In other words, such a modification would have provided a retractable power outlet structure that successfully provides AC and DC power to a user, thereby increasing the efficiency of the power outlet device. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Paetz (International Publication No. WO 2008/021639 A2).
With respect to the limitations of claim 7, and
further comprising a transmitter in signal communication with the at least one power outlet for communicating the status of the power outlet assembly to a user

To the degree a reviewing body finds that the “transmitter” outlined above is not inherent in that Dayoub does not comprise a “transmitter” element that communicates the status of the power outlet to a user, the following alternative to this feature is provided as set forth below:
While Miyazawa discloses all the limitations as set forth above, Miyazawa is silent to the power outlet assembly further including a transmitter that communicates the status of the power outlet to a user.
However, a power outlet assembly further including a transmitter that communicates the status of the power outlet to a user is known in the art. The Examiner finds that Paetz, for example, teaches a power outlet assembly including a transmitter that communicates the status of the power assembly to a user. (Paetz at Abstract; ¶¶ 0006, 0008-0009, 0015, 0017-0021, 0023, 0024, 0026-0030; see Figures 1, 2).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transmitter that communicates the status of the power outlet to a user as described in Paetz to the power outlet of Miyazawa.
A person of ordinary skill in the art would be motivated to provide a transmitter that communicates the status of the power outlet to a user, since it provides a mechanism to provide wireless control and communications between a user and a power cord/cable control module. (Id. at ¶¶ 0019-0021, 0027). In other words, such a modification would have provided a power outlet structure that successfully provides remote control by and communications to a user, thereby increasing the efficiency of the power outlet device. 

Claims 9, 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Hoffman (U.S. Patent No. 5,306,999).
With respect to the limitations of claim 9, and
wherein the fixed point is disposed at a power source such that the at least one power outlet is movable relative to said power source, and wherein the flexible electrical interconnector terminates at said power source with a power connector compatible with the power source

As set forth supra, the Examiner construes an “power source” as any type of conduit, housing, wiring or hardware that brings any general-purpose alternating-current (AC) electric power source. (See § X.A.(4) supra). Similarly, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra). Moreover, as set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Miyazawa discloses the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) being disposed at a power source (i.e., cable 12 portion heading out of opening 14) such that the power outlet 11 is movable relative to the power source (i.e., cable 12 portion heading out of opening 14), and the flexible electrical cables 12 terminating at the power source (i.e., cable 12 portion heading out of opening 14). with a power connector ((i.e., conventional electrical circuitry of the base unit 112, 312, 412 that couples the electrical power line or source 320). ((Miyazawa-MGET at Overview; Claims 1, 3; ¶¶ 0001-0008, 0011-0013, 0015, 0020-0022; see Figure 6).
Miyazawa discloses all the limitations, as previously set forth, except for specifically calling for the flexible electrical interconnector terminating at the power source with a power connector compatible with the power source.
However, a power outlet assembly further including a flexible electrical interconnector terminating at the power source with a power connector compatible with the power source is known in the art. The Examiner finds that Hoffman, for example, teaches a power outlet assembly 110, 310, 410 including flexible electrical cables 114, 314, 414 terminating at the power source (i.e., base unit 112, 312, 412 including conventional electrical circuitry coupled to electrical power line or source 320) with a power connector (i.e., conventional electrical circuitry of the base unit 112, 312, 412 that couples the electrical power line or source 320). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9). The Examiner finds that the conventional electrical circuitry of the base unit 112, 312, 412 of Hoffman would couple the electrical power line or source 320 to the flexible electrical cables 114, 314, 414.
Because Hoffman itself discloses utilizing “conventional electrical circuitry” to couple the electrical power line or source 320 to the flexible electrical cables 114, 314, 414, it would have been plainly obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a power compatible connector that provides connectivity from a power source to the flexible electrical cables, thus providing conventional electrical circuitry with the much needed capability of easily connecting the power source and the flexible electrical cables.
In addition, a person of ordinary skill in the art would be motivated to incorporate a power compatible connector that provides connectivity from a power source to the flexible electrical cables, since it provides a mechanism to allow connection of a power source to the flexible electrical cables. (Id.) In other words, such a modification would have provided a power outlet assembly that includes the proper electrical connections and formatting of power requirements, thereby increasing operational efficiency of the system. (Id.)
Furthermore, the Examiner finds that it would have been obvious to one have ordinary skill in the art at the time the invention was made to provide a power compatible connector that provides connectivity from a power source to the flexible electrical cables, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of a matter of obvious design choice. In re Leshin, 125 USPQ 416. The Examiner finds that instant ‘061 Reissue Application has not disclosed any criticality for the claim requirement. (See ‘159 Patent at c.17, ll.-7-11).

With respect to the limitations of claims 14 and 15, and
wherein the first end of the first of the plurality of pivotally interconnected elongated arms is pivotally joined to the fixed point through a joining armature that extends the pivot point of the elongated arm away from the fixed point (claim 14); and
wherein the first end of the second of the plurality of pivotally interconnected elongated arms is pivotally joined to the power outlet through a joining armature that extends the pivot point of the elongated arm away from the body of the power outlet (claim 15).

As set forth supra, the Examiner construes an “power source” as any type of conduit, housing, wiring or hardware that brings any general-purpose alternating-current (AC) electric power source. (See § X.A.(4) supra). Similarly, as set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra).
From this perspective, Miyazawa discloses all the limitations, as previously set forth, except for specifically calling for the first end of the first of the plurality of pivotally interconnected elongated arms being pivotally joined to the fixed point through a joining armature that extends the pivot point of the elongated arm away from the fixed point; and the first end of the second of the plurality of pivotally interconnected elongated arms being pivotally joined to the power outlet through a joining armature that extends the pivot point of the elongated arm away from the body of the power outlet.
However, a power outlet assembly further including a first end of the first of the plurality of pivotally interconnected elongated arms being pivotally joined to the fixed point through a joining armature that extends the pivot point of the elongated arm away from the fixed point; and the first end of the second of the plurality of pivotally interconnected elongated arms being pivotally joined to the power outlet through a joining armature that extends the pivot point of the elongated arm away from the body of the power outlet is known in the art. The Examiner finds that Hoffman, for example, teaches a power outlet assembly 110, 310, 410 including a first end (i.e., end of first support arm: 140; 340; 440 that meets pivot pin: 150; 350; 450; see Figures 4, 5, 8, 9) of a first elongated arm (i.e., first support arm: 140; 340; 440; see Figures 4, 5, 8, 9) being pivotally joined through a joining armature (i.e., pivot pin 150/151; 350; 450 in combination with extending-away structure of base unit 112, 312, 412) that extends the pivot point of the first elongated arm (i.e., first support arm: 140; 340; 440; see Figures 4, 5, 8, 9) away from the fixed point (i.e., position where power outlet assembly 110, 310, 410 is close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9). In addition, the Examiner finds that Hoffman teaches the power outlet assembly 110, 310, 410 including the first end (i.e., end of parallelogram support linkage: 146; 346; 446 that meets pivot shaft: 189; 389; 489; see Figures 4, 5, 8, 9) of a second elongated arm (i.e., parallelogram support linkage: 146; 346; 446; see Figures 4, 5, 8, 9) being pivotally joined to the power outlet (electrical connector 16, 116, 316, 416) through a joining armature  (i.e., connector mounting 148, 348, 448) that extends the pivot point of the elongated arm away (i.e., parallelogram support linkage: 146; 346; 446; see Figures 4, 5, 8, 9) from the body of the power outlet (electrical connector 16, 116, 316, 416). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first end of the first of the plurality of pivotally interconnected elongated arms being pivotally joined to the fixed point through a joining armature that extends the pivot point of the elongated arm away from the fixed point; and the first end of the second of the plurality of pivotally interconnected elongated arms being pivotally joined to the power outlet through a joining armature that extends the pivot point of the elongated arm away from the body of the power outlet as described in Hoffman to the power outlet assembly of Miyazawa.
A person of ordinary skill in the art would be motivated to provide the first end of a first of the plurality of pivotally interconnected elongated arms being pivotally joined to the fixed point through a joining armature that extends the pivot point of the elongated arm away from the fixed point; and the first end of a second of the plurality of pivotally interconnected elongated arms being pivotally joined to the power outlet through a joining armature that extends the pivot point of the elongated arm away from the body of the power outlet, since it provides a mechanism to deliver retractable/extendable functionality with limited degrees of vertical and horizontal movement. (Id. at Abstract; c.1, ll.8-11; c.2, ll.23-26, 30-35). In other words, such a modification would have provided a retractable power outlet structure that successfully provides power to an outlet in a substantially rigid support assembly configuration, thereby increasing the efficiency and safety of the power outlet device. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Chierchia et al. (European Publication No. EP 2896574 A1)(“Chierchia”).
With respect to the limitations of claim 10, and
further comprising at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the at least one power outlet is in the second position and deactivate the at least one safety interlock when the power outlet is in the first position

Hoffman discloses all the limitations, as previously set forth, except for specifically calling for the power outlet assembly further including at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the at least one power outlet is in the second position and deactivate the at least one safety interlock when the power outlet is in the first position.
However, a power outlet assembly further including at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the least one power outlet is in the second position and deactivate the at least one safety interlock when the power outlet is in the first position is known in the art. The Examiner finds that Chierchia, for example, teaches a kitchen furniture 1 having a drawer 4 in which a power supply terminal is implemented/provided on the inner side of the drawer 4. (Chierchia at ¶¶ 0010, 0015, 0045-0046, 0060; see Figure 1). In addition, the Examiner finds that Chierchia teaches a safety switching arrangement 20 configured to activate the operation of the safety switching arrangement 20 when the drawer 4, and power supply terminal attached thereto, is in the second position (i.e., where the power supply terminal is proximal to the fixed point, with the fixed point being the drawer 4 in a closed position) and deactivate the operation of the safety switching arrangement 20 when the drawer 4, and power supply terminal attached thereto, is in the first position (i.e., where the power supply terminal is distal to the fixed point (i.e., the drawer 4 in the open position), with the fixed point being the drawer 4 in a closed position). (Id. at ¶¶ 0047-0048, 0072).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the at least one power outlet is in the second position and deactivate the at least one safety interlock when the power outlet is in the first position as described in Chierchia to the power outlet of Hoffman.
A person of ordinary skill in the art would be motivated to provide at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the at least one power outlet is in the second position and deactivate the at least one safety interlock when the power outlet is in the first position, since it provides a mechanism to deactivate/disable the supply of power and operation of a device when a device is not in a desired position, and activate/enable the supply of power and operation of a device when a device is in a desired position. (Id.). In other words, such a modification would have provided a retractable power outlet structure that successfully provides power to an outlet when the power outlet is in a desired position, thereby increasing the efficiency and safety of the power outlet device. 

Claims 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of McAnally et al. (U.S. Patent No. 6,070,742)(“McAnally”).
With respect to the limitations of claims 33 and 40, and
wherein the plurality of pivotally interconnected elongated arms of the electrical interconnector guide comprises at least three pivotally interconnected elongated arms (claim 33); and 
wherein the electrical interconnector guide comprises at least three elongated arms (claim 34)

Miyazawa discloses all the limitations, as previously set forth, except for specifically calling for the plurality of pivotally interconnected elongated arms of the electrical interconnector guide comprising at least three pivotally interconnected elongated arms; and the electrical interconnector guide comprising at least three elongated arms.
However, an electrical interconnector guide including at least three pivotally interconnected elongated arms is known in the art. The Examiner finds that McAnally, for example, teaches a multi-segment cable arm comprising at least three elongated arms. (McAnally at c.3, l.53 – c.8, l.58; see Figures 2-5, 11-15).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrical interconnector guide including at least three pivotally interconnected elongated arms as described in McAnally to the power outlet of Miyazawa.
A person of ordinary skill in the art would be motivated to provide an electrical interconnector guide including at least three pivotally interconnected elongated arms, since it provides a mechanism to provide for a more forwardly extended access to components. (Id. at c.2, ll.25-27n 42-45, 48-50, 57-61). In other words, such a modification would have provided a retractable electrical interconnector guide that successfully provides ease of access to all components, thereby increasing the efficiency the electrical interconnector guide. 

Claims 16 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Klein et al. (U.S. Patent No. 3,872,355)(“Klein”).
With respect to the limitations of claim 16, Miyazawa discloses
 [a] power equipped enclosure comprising:

In this regard, Miyazawa discloses a power outlet assembly (i.e., power outlet 11/cables 12/cable guide 16 combination) within a drawer 4 space of a desk 1 for powering OA equipment. (Miyazawa-MGET at Overview; Claims 1, 3; ¶¶ 0001-0008, 0011-0013, 0015, 0020-0022; see Figure 6).

an enclosure comprising at least one movable element and defining an internal volume, said internal volume being accessible;

In this regard, Miyazawa discloses a space of a desk 1 defining an internal volume that comprises a movable drawer 4 of a desk 1. (Id.)

a power outlet assembly comprising at least one power outlet interconnectable with at least one electrical device, wherein the at least one power outlet is movable within a defined range along a predefined path at least between a first position where the at least one power outlet is distal to a fixed point and a second position where the at least one power outlet is proximal to the fixed point, the at least one power outlet being disposed within the internal volume of the enclosure [outlet] such that movement of the at least one movable element moves the at least one power outlet relative to the fixed point;

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra).
From this perspective, the Examiner finds that Miyazawa discloses a power outlet assembly (i.e., power outlet 11/cables 12/cable guide 16 combination) within a drawer 4 space of a desk 1 for powering OA equipment . (Miyazawa-MGET at Overview; Claims 1, 3; ¶¶ 0001-0008, 0011-0013, 0015, 0020-0022; see Figure 6). Miyazawa discloses the power outlet 11 being utilized for electrical connection to OA equipment/apparatus/device. (Miyazawa-MGET at ¶¶ 0011-0012, 0015, 0020-0022; see Figures 1-4, 6). The Examiner finds that Miyazawa discloses the power outlet 11 being movable within a defined range along a predefined path (i.e., between Figures 1 and 2-4 or 6) at least between a first position (i.e., open desk drawer 4 position; see Figures 2, 3, 4 or 6) where the power outlet 11 is distal to a fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and a second position  (i.e., closed desk drawer 4 position; see Figure 1) where the power outlet 11 is proximal to the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1), the power outlet 11 being disposed within the internal volume of the enclosure (see Figure 6) such that movement of the drawer 4 moves the power outlet 11 relative to the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6). (Id. at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

an electrical interconnector guide disposed in pivoting relationship between the at least one power outlet and the fixed point, the electrical interconnector guide formed of a plurality of elongated arms, wherein a first of the plurality of elongated arms has a first end that is pivotable about a point proximal to the fixed point, wherein a second of the plurality of elongated arm[s] has a first end that is pivotable about a point proximal to the at least one power outlet, and wherein the remaining ends of the plurality of elongated arms are pivotally interconnected to form a continuous guide path between the fixed point and the at least one power outlet:

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra).
From this perspective, the Examiner finds that Miyazawa discloses a cable guide 16 disposed in pivoting relationship between the at least one power outlet 11 and the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6), the cable guide 16 formed of two elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see Figure 6), wherein a first of the plurality of elongated arm (i.e., first cable guide member 16 located adjacent the rear panel of the desk 1; see Figure 6) has a first end (i.e., end of first cable guide 16 adjacent cable 12 passage opening 14; see Figure 6) that is pivotable about a point proximal the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6), wherein a second of the elongated arm (i.e., second cable guide member 16 located adjacent the backend of the drawer 4; see Figure 6) has a first end (i.e., end of second cable guide member 16 located adjacent the backend of the drawer 4) that is pivotable about a point proximal the power outlet 11, and wherein the remaining ends of the plurality of elongated arms (i.e., ends of cable guide 16 two pieces of the same size that are hinged together; see Figure 6) are pivotally interconnected to form a continuous guide path (i.e., see Figure 6) between the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and the power outlet 11. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

a flexible electrical interconnector disposed along the electrical interconnector guide in a conductive relation between the fixed point and the at least one power outlet, said flexible electrical interconnector adapted to provide a continuous electrical interconnection between the fixed point and the at least one power outlet along the continuous guide path independent of the relative positions of the fixed point and the at least one power outlet; and

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra). Similarly, as set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Miyazawa discloses flexible electrical cables 12 disposed along the cable guide 16 in a conductive relation between the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and the power outlet 11 with the flexible electrical cables 12 being adapted to provide a continuous electrical interconnection between the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and power outlet 11 along the continuous guide path  (i.e., see Figure 6) independent of the relative positions of the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and the power outlet 11. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

at least one safety interlock having at least one sensor disposed within the enclosure capable of detecting at least one hazardous condition within the environment of said enclosure, the at least one safety interlock being adapted to interrupt the flow of electrical current to the at least one power outlet upon detection of one or more of the at least one hazardous condition; and

As set forth supra, Miyazawa discloses a power outlet assembly (i.e., power outlet 11/cables 12/cable guide 16 combination) within a drawer 4 space of a desk 1 for powering OA equipment. (Miyazawa-MGET at Overview; Claims 1, 3; ¶¶ 0001-0008, 0011-0013, 0015, 0020-0022; see Figure 6).
Miyazawa discloses all the limitations, as previously set forth, except for specifically calling for the power equipped enclosure having at least one safety interlock having at least one sensor disposed within the enclosure capable of detecting at least one hazardous condition within the environment of the enclosure, the at least one safety interlock being adapted to interrupt the flow of electrical current to the at least one power outlet upon detection of one or more of the at least one hazardous condition.
However, a power equipped enclosure comprising: at least one safety interlock having at least one sensor disposed within an enclosure capable of detecting at least one hazardous condition within the environment of the power outlet, the at least one safety interlock being adapted to interrupt the flow of electrical current to the at least one power outlet upon detection of one or more of the at least one hazardous condition is known in the art. The Examiner finds that Klein, for example, teaches a power outlet structure comprising a hazardous condition responsive detector 74 (i.e., a thermal detector) and associated GFCI unit switch 42 to disable the output of current based upon the detection of extreme thermal condition either within the receptacle or within the room where the receptacle is located. (Klein at Abstract; c.1, 5-7, 22-25, 30-39, 47-57; c.3, l.53 – c.4, l.18; c.4, ll.43-47, 55-63; c.5, ll.6-10; see Figures 1-3).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate thermal detector, circuit breaker module, ground fault module, and functionality thereof, to control the output of the power outlet upon detection of these conditions as described in Klein in the power equipped enclosure of Miyazawa.
A person of ordinary skill in the art would be motivated to provide s thermal detector, circuit breaker module, ground fault module, and functionality thereof, to control the output of the power outlet upon detection of these conditions, since it provides a mechanism to cut off power to attached electrical devices if potential fire conditions exist. (Id.) In other words, such a modification would have provided a retractable power outlet structure that successfully that detects and prevents undesired conditions from occurring, thereby increasing the efficiency of the power outlet device. 

wherein the at least one power outlet is accessible to the at least one electrical device along the entire defined range of the predefined path.

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra).
From this perspective, the Examiner finds that Miyazawa discloses the power outlet 11 being accessible to OA equipment/apparatus/device along the defined range relative along a predefined path (i.e., between Figures 1 and 2-4 or 6) at least between a first position (i.e., open desk drawer 4 position; see Figures 2, 3, 4 or 6) where the power outlet 11 is distal to a fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and a second position  (i.e., closed desk drawer 4 position; see Figure 1). (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see 1 and 2-4 or 6).

With respect to the limitations of claim 26, Miyazawa discloses
wherein the plurality of elongated arms combine to provide a predefined curved path for the flexible electrical interconnector such that the flexible electrical interconnector is prevented from being bent below a specified minimum bend radius.

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra). Similarly, as set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Miyazawa discloses the plurality of pivotally interconnected elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see Figure 6) combining to provide a predefined curved path (i.e., the paths defined by: Figure 6) for the flexible electrical cables 12 such that the flexible electrical cables 12 are prevented from being bent below a specified minimum bend radius. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

With respect to the limitations of claim 27, Miyazawa discloses
wherein the plurality of elongated arms combine to collectively define an internal channel within which the flexible electrical interconnector is disposed and at least partially enclosed.

As set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Miyazawa discloses the plurality of pivotally interconnected elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see Figure 6) combining to collectively define an internal channel (see Figure 6) within which the flexible electrical cables 12 are disposed and at least partially enclosed. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

With respect to the limitations of claim 28, Miyazawa discloses
wherein the flexible electrical interconnector and the plurality of elongated arms are configured such that when the at least one power outlet is proximal to the fixed point along the predefined path, the flexible electrical interconnector and the plurality of elongated arms are bent into a single U-shape having a first end interconnected adjacent the fixed point and a second end interconnected with the at least one power outlet and having a bend radius at least equal to the specified minimum bend radius, and wherein the U-shape has a folded length approximately half the length of the defined range of motion of the power outlet.

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra). Similarly, as set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Miyazawa discloses the flexible electrical cables 12 and the plurality of pivotally interconnected elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see Figure 6) being configured such that when the power outlet 11 is proximal to the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) along the predefined path (see Figure 6), the flexible electrical cables 12 and the plurality of pivotally interconnected elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see Figure 6) are bent into a single U-shape (U-shape formed by combination of cable guide 16 formed of two pieces of the same size and hinge or the like) having a first end (i.e., the junction point of the end of first cable guide 16 adjacent cable 12 passage opening 14; see Figure 6) interconnected adjacent the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and a second end (i.e., the junction point of the second cable guide member 16 located adjacent the backend of the drawer 4; see Figure 6) interconnected with the power outlet 11 and having a bend radius at least equal to the specified minimum bend radius, and wherein the U-shape (U-shape formed by combination of cable guide 16 formed of two pieces of the same size and hinge or the like) has a folded length approximately half the length of the defined range of motion of the power outlet 11. (Miyazawa-MGET at claim 3; ¶¶ 0006, 0013, 0015, 0020-0022; see Figure 6).

With respect to the limitations of claim 29, Miyazawa discloses
wherein the movable element is a drawer.

In this regard, Miyazawa discloses a power outlet assembly (i.e., power outlet 11/cables 12/cable guide 16 combination) within a drawer 4 space of a desk 1 for powering OA equipment. (Miyazawa-MGET at Overview; Claims 1, 3; ¶¶ 0001-0008, 0011-0013, 0015, 0020-0022; see Figure 6).

With respect to the limitations of claim 30, Miyazawa teaches and/or renders obvious
wherein the at least one power outlet has an orientation selected from one of either disposed vertically in the side of the drawer, or disposed horizontally in the bottom of the drawer.

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra).
From this perspective, Miyazawa discloses a power outlet assembly (i.e., power outlet 11/cables 12/cable guide 16 combination) within a drawer 4 space of a desk 1 for powering OA equipment. (Miyazawa-MGET at Overview; Claims 1, 3; ¶¶ 0001-0008, 0011-0013, 0015, 0020-0022; see Figure 6). The Examiner finds that Miyazawa discloses the power outlet 11 being disposed horizontally on the rear or backside of the drawer 4. (Id. at Overview; ¶¶ 0004-0006, 0012-0013, 0015, 0020-0022; see Figures 4, 6).
Because Miyazawa itself teaches utilizing a “power outlet” for coupling the electrical power for powering OA equipment being placed on the rear or backside of the drawer, it would have been plainly obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the power outlet being disposed vertically in the side of the drawer, or disposed horizontally in the bottom of the drawer.
In addition, a person of ordinary skill in the art would be motivated to incorporate a power outlet being disposed vertically in the side of the drawer, or disposed horizontally in the bottom of the drawer, since it provides a mechanism to allow connection of a power source to power OA equipment. (Id.) In other words, such a modification would have provided a power outlet assembly that includes the proper electrical connections and arrangement of power outlets, thereby increasing operational efficiency of the system. (Id.)
Moreover, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the orientation of “power outlet” structure from being disposed horizontally on the rear or backside of the drawer to being either disposed vertically in the side of the drawer, or disposed horizontally in the bottom of the drawer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The Examiner finds that the ‘159 Patent has not disclosed any criticality for the claim limitation. (See ‘159 Patent at c.14, ll.30-45).
Furthermore, the Examiner finds that it would have been obvious to one have ordinary skill in the art at the time the invention was made to provide a power outlet being disposed vertically in the side of the drawer, or disposed horizontally in the bottom of the drawer, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of a matter of obvious design choice. In re Leshin, 125 USPQ 416. The Examiner finds that instant ‘061 Reissue Application has not disclosed any criticality for the claim requirement. (See ‘159 Patent at c.17, ll.-7-11).

Claims 17-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Klein et al. (U.S. Patent No. 3,872,355)(“Klein”) as applied to claims 16 and 26-30 above, and further in view of Dayoub (U.S. Patent No. 7,154,402).
With respect to the limitations of claims 17-20, 22 and 23, and
further comprising at least one safety interlock having at least one sensor capable of detecting at least one hazardous condition within the environment of the at least one power outlet, the at least one safety interlock being adapted to interrupt the flow of electrical current to the at least one power outlet upon detection of one or more of the at least one hazardous conditions (claim 17); 

wherein the at least one sensor is selected from the group consisting of a smoke detector, heat detector, and toxic gas monitor (claim 18); 

wherein the power outlet assembly comprises at least two safety interlocks (claim 19); 

further comprising a current limiting safety interlock adapted to prevent the flow of current above a specified amperage to the at least one power outlet (claim 20); 

further comprising a transmitter in signal communication with the power outlet for communicating the status of the power outlet assembly to a user. (claim 22); and 

wherein the transmitter is configured to automatically transmit upon activation of any one of the at least one safety interlocks (claim 23)

As set forth supra, Miyazawa discloses a power outlet assembly (i.e., power outlet 11/cables 12/cable guide 16 combination) within a drawer 4 space of a desk 1 for powering OA equipment. (Miyazawa-MGET at Overview; Claims 1, 3; ¶¶ 0001-0008, 0011-0013, 0015, 0020-0022; see Figure 6).
Miyazawa and Klein discloses all the limitations, as previously set forth, except for specifically calling for the power outlet having at least one safety interlock having at least one sensor capable of detecting at least one hazardous condition within the environment of the at least one power outlet, the at least one safety interlock being adapted to interrupt the flow of electrical current to the at least one power outlet upon detection of one or more of the at least one hazardous conditions; the at least one sensor being selected from the group consisting of a smoke detector, heat detector, and toxic gas monitor; the power outlet assembly comprises at least two safety interlocks; a current limiting safety interlock adapted to prevent the flow of current above a specified amperage to the at least one power outlet; and a transmitter in signal communication with the at least one power outlet for communicating the status of the power outlet to a user wherein the transmitter is configured to automatically transmit upon activation of any one of the at least one safety interlocks.
However, a power outlet comprising: at least one safety interlock having at least one sensor capable of detecting at least one hazardous condition within the environment of the at least one power outlet, the at least one safety interlock being adapted to interrupt the flow of electrical current to the at least one power outlet upon detection of one or more of the at least one hazardous conditions; the at least one sensor being selected from the group consisting of a smoke detector, heat detector, and toxic gas monitor; the power outlet assembly comprises at least two safety interlocks; a current limiting safety interlock adapted to prevent the flow of current above a specified amperage to the at least one power outlet; and a transmitter in signal communication with the at least one power outlet for communicating the status of the power outlet to a user wherein the transmitter is configured to automatically transmit upon activation of any one of the at least one safety interlocks is known in the art. The Examiner finds that Dayoub, for example, teaches a power outlet structure comprising an internal smoke detection device 10 and associated smoke detector control switch to disable the output of current based upon the detection signal 21. (Dayoub at c.1, l.52 – c.2, l.46; c.2, l.65 – c.3, l.24; claim 1; see Figures 1-3). The Examiner finds that Dayoub further teaches circuit breaker and surge protection components 5 that provide ground fault and circuit overload protection. (Id. at c.1, ll.64-67; c.2, ll.20-35; claim 2; see Figure 2). In addition, the Examiner finds that Dayoub teaches application integrated circuitry 15, in signal communication with the power outlet 11, that provides a signal to transmit the indication of a undesired condition to a user, via an LED or buzzer. (Id. at c.1, l.67 – c.2, l.2; c.2, ll.20-35; c.3, ll.5-14).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate smoke detection, circuit breaker, surge protection components, application integrated circuitry, LED or buzzer, and functionality thereof, to control the output of the power outlet upon detection of these conditions as described in Dayoub on the power outlet of Miyazawa and Klein.
A person of ordinary skill in the art would be motivated to provide smoke detection, circuit breaker, surge protection components, application integrated circuitry, LED or buzzer, and functionality thereof, to control the output of the power outlet upon detection of these conditions, since it provides a mechanism to cut off power to attached electrical devices if potential fire conditions exist. (Id. at c.1, ll.11-37; c.2, ll.30-31, 33-35). In other words, such a modification would have provided a retractable power outlet structure that successfully that detects and prevents undesired conditions from occurring, thereby increasing the efficiency of the power outlet device. 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Klein et al. (U.S. Patent No. 3,872,355)(“Klein”) and Dayoub (U.S. Patent No. 7,154,402) as applied to claims 17-20, 22 and 23 above, and further in view of Paetz (International Publication No. WO 2008/021639 A2).
With respect to the limitations of claims 22 and 23, and
further comprising a transmitter in signal communication with the power outlet for communicating the status of the power outlet assembly to a user. (claim 22); and 

wherein the transmitter is configured to automatically transmit upon activation of any one of the at least one safety interlocks (claim 23)

To the degree a reviewing body finds that the “transmitter” outlined above is not inherent in that Dayoub does not comprise a “transmitter” element that communicates the status of the power outlet to a user, the following alternative to this feature is provided as set forth below:
While Miyazawa, Klein and Dayoub discloses all the limitations as set forth above, Miyazawa and Dayoub is silent to the power outlet assembly further including a transmitter that communicates the status of the power outlet to a user.
However, a power outlet assembly further including a transmitter that communicates the status of the power outlet to a user is known in the art. The Examiner finds that Paetz, for example, teaches a power outlet assembly including a transmitter that communicates the status of the power assembly to a user. (Paetz at Abstract; ¶¶ 0006, 0008-0009, 0015, 0017-0021, 0023, 0024, 0026-0030; see Figures 1, 2).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transmitter that communicates the status of the power outlet to a user as described in Paetz to the power outlet of Miyazawa, Klein and Dayoub.
A person of ordinary skill in the art would be motivated to provide a transmitter that communicates the status of the power outlet to a user, since it provides a mechanism to provide wireless control and communications between a user and a power cord/cable control module. (Id. at ¶¶ 0019-0021, 0027). In other words, such a modification would have provided a power outlet structure that successfully provides remote control by and communications to a user, thereby increasing the efficiency of the power equipped enclosure. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Klein et al. (U.S. Patent No. 3,872,355)(“Klein”) and Dayoub (U.S. Patent No. 7,154,402) as applied to claims 17-20, 22 and 23 above, and further in view of Chierchia et al. (European Publication No. EP 2896574 A1)(“Chierchia”).
With respect to the limitations of claim 25, and
further comprising at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the power outlet is in the second position and deactivate the at least one safety interlock when the at least one power outlet is in the first position

Miyazawa, Klein and Dayoub discloses all the limitations, as previously set forth, except for specifically calling for the power outlet assembly further including at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the at least one power outlet is in the second position and deactivate the at least one safety interlock when the at least one power outlet is in the first position.
However, a power outlet assembly further including at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the power outlet is in the second position and deactivate the at least one safety interlock when the power outlet is in the first position is known in the art. The Examiner finds that Chierchia, for example, teaches a kitchen furniture 1 having a drawer 4 in which a power supply terminal is implemented/provided on the inner side of the drawer 4. (Chierchia at ¶¶ 0010, 0015, 0045-0046, 0060; see Figure 1). In addition, the Examiner finds that Chierchia teaches a safety switching arrangement 20 configured to activate the operation of the safety switching arrangement 20 when the drawer 4, and power supply terminal attached thereto, is in the second position (i.e., where the power supply terminal is proximal to the fixed point, with the fixed point being the drawer 4 in a closed position) and deactivate the operation of the safety switching arrangement 20 when the drawer 4, and power supply terminal attached thereto, is in the first position (i.e., where the power supply terminal is distal to the fixed point (i.e., the drawer 4 in the open position), with the fixed point being the drawer 4 in a closed position). (Id. at ¶¶ 0047-0048, 0072).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the at least one power outlet is in the second position and deactivate the at least one safety interlock when the at least one power outlet is in the first position as described in Chierchia to the power equipped enclosure of Miyazawa, Klein and Dayoub.
A person of ordinary skill in the art would be motivated to provide at least one safety interlock switch configured to activate the operation of the at least one safety interlock when the at least one power outlet is in the second position and deactivate the at least one safety interlock when the at least one power outlet is in the first position, since it provides a mechanism to deactivate/disable the supply of power and operation of a device when a device is not in a desired position, and activate/enable the supply of power and operation of a device when a device is in a desired position. (Id.). In other words, such a modification would have provided a retractable power outlet structure that successfully provides power to an outlet when the power outlet is in a desired position, thereby increasing the efficiency and safety of the power outlet device. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Klein et al. (U.S. Patent No. 3,872,355)(“Klein”) as applied to claims 16 and 26-30 above, and further in view of Smith (U.S. Patent No. 7,273,215).
With respect to the limitations of claim 21, and
further comprising a rectifier adapted to convert  incoming electrical current from AC to DC 

As set forth supra, Miyazawa discloses a power outlet assembly (i.e., power outlet 11/cables 12/cable guide 16 combination) within a drawer 4 space of a desk 1 for powering OA equipment. (Miyazawa-MGET at Overview; Claims 1, 3; ¶¶ 0001-0008, 0011-0013, 0015, 0020-0022; see Figure 6). The Examiner finds that Miyazawa discloses the power source (i.e., cable 12 portion heading out of opening 14) that couples to electrical power source. (Id.)
Miyazawa discloses all the limitations, as previously set forth, except for specifically calling for the power outlet assembly further including a rectifier adapted to convert  incoming electrical current from AC to DC.
However, a power outlet assembly further including a rectifier adapted to convert  incoming electrical current from AC to DC is known in the art. The Examiner finds that Smith, for example, teaches a power outlet assembly including both AC and DC power outlets. (Smith at c.1, ll.61-62; c.3, ll.26-35, 46-50, 55-57; see Figures 1, 2, 5, 7).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rectifier adapted to convert incoming electrical current from AC to DC as described in Smith to the power equipped enclosure of Miyazawa and Klein.
A person of ordinary skill in the art would be motivated to provide a rectifier adapted to convert incoming electrical current from AC to DC, since it provides a mechanism to provide DC current in addition to AC. (Id. at c.1, ll.11-31-34). In other words, such a modification would have provided a retractable power outlet structure that successfully provides AC and DC power to a user, thereby increasing the efficiency of the power equipped enclosure. 

Claims 24, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Klein et al. (U.S. Patent No. 3,872,355)(“Klein”) as applied to claims 16 and 26-30 above, and further in view of Hoffman (U.S. Patent No. 5,306,999).
With respect to the limitations of claim 24, and
wherein the fixed point is disposed at a power source such that the at least one power outlet is movable relative to said power source, and wherein the flexible electrical interconnector terminates at said power source with a power connector compatible with the power source

As set forth supra, the Examiner construes an “power source” as any type of conduit, housing, wiring or hardware that brings any general-purpose alternating-current (AC) electric power source. (See § X.A.(4) supra). Similarly, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra). Moreover, as set forth supra, the Examiner construes an “electrical interconnector” as any wire or cable having an appropriate current rating. (See § X.A.(4) supra).
From this perspective, the Examiner finds that Miyazawa discloses the fixed point (i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) being disposed at a power source (i.e., cable 12 portion heading out of opening 14) such that the power outlet 11 is movable relative to the power source (i.e., cable 12 portion heading out of opening 14), and the flexible electrical cables 12 terminating at the power source (i.e., cable 12 portion heading out of opening 14). with a power connector ((i.e., conventional electrical circuitry of the base unit 112, 312, 412 that couples the electrical power line or source 320). ((Miyazawa-MGET at Overview; Claims 1, 3; ¶¶ 0001-0008, 0011-0013, 0015, 0020-0022; see Figure 6).
Miyazawa and Klein discloses all the limitations, as previously set forth, except for specifically calling for the flexible electrical interconnector terminating at the power source with a power connector compatible with the power source.
However, a power outlet assembly further including a flexible electrical interconnector terminating at the power source with a power connector compatible with the power source is known in the art. The Examiner finds that Hoffman, for example, teaches a power outlet assembly 110, 310, 410 including flexible electrical cables 114, 314, 414 terminating at the power source (i.e., base unit 112, 312, 412 including conventional electrical circuitry coupled to electrical power line or source 320) with a power connector (i.e., conventional electrical circuitry of the base unit 112, 312, 412 that couples the electrical power line or source 320). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9). The Examiner finds that the conventional electrical circuitry of the base unit 112, 312, 412 of Hoffman would couple the electrical power line or source 320 to the flexible electrical cables 114, 314, 414.
Because Hoffman itself discloses utilizing “conventional electrical circuitry” to couple the electrical power line or source 320 to the flexible electrical cables 114, 314, 414, it would have been plainly obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a power compatible connector that provides connectivity from a power source to the flexible electrical cables, thus providing conventional electrical circuitry with the much needed capability of easily connecting the power source and the flexible electrical cables.
In addition, a person of ordinary skill in the art would be motivated to incorporate a power compatible connector that provides connectivity from a power source to the flexible electrical cables, since it provides a mechanism to allow connection of a power source to the flexible electrical cables. (Id.) In other words, such a modification would have provided a power outlet assembly that includes the proper electrical connections and formatting of power requirements, thereby increasing operational efficiency of the system. (Id.)
Furthermore, the Examiner finds that it would have been obvious to one have ordinary skill in the art at the time the invention was made to provide a power compatible connector that provides connectivity from a power source to the flexible electrical cables, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of a matter of obvious design choice. In re Leshin, 125 USPQ 416. The Examiner finds that instant ‘061 Reissue Application has not disclosed any criticality for the claim requirement. (See ‘159 Patent at c.17, ll.-7-11).

With respect to the limitations of claims 31 and 32, and
wherein the first end of the first of the plurality of elongated arms is pivotally joined adjacent the fixed point through a joining armature that extends a pivot point away from the fixed point (claim 31); and
wherein the first end of the second elongated arm is pivotally joined to the at least one power outlet through a joining armature that extends the pivot point way from the body of the power outlet (claim 32).

As set forth supra, the Examiner construes a “power outlet” as any number or arrangement of electrical connections to the supply conductors. (See § X.A.(3) supra).
From this perspective, Miyazawa and Klein discloses all the limitations, as previously set forth, except for specifically calling for the first end of the first of the plurality of the first elongated arms being pivotally joined to the fixed point through a joining armature that extends the pivot point of the elongated arm away from the body of the fixed point; and the first end of the second elongated arm being pivotally joined to the power outlet through a joining armature that extends the pivot point of the elongated arm away from the body of the power outlet.
However, a power outlet assembly further including a first end of the first of the plurality of the elongated arm being pivotally joined to the fixed point through a joining armature that extends the pivot point of the elongated arm away from the fixed point; and the first end of the second elongated arm being pivotally joined to the power outlet through a joining armature that extends the pivot point of the elongated arm away from the body of the power outlet is known in the art. The Examiner finds that Hoffman, for example, teaches a power outlet assembly 110, 310, 410 including a first end (i.e., end of first support arm: 140; 340; 440 that meets pivot pin: 150; 350; 450; see Figures 4, 5, 8, 9) of a first elongated arm (i.e., first support arm: 140; 340; 440; see Figures 4, 5, 8, 9) being pivotally joined through a joining armature (i.e., pivot pin 150/151; 350; 450 in combination with extending-away structure of base unit 112, 312, 412) that extends the pivot point of the first elongated arm (i.e., first support arm: 140; 340; 440; see Figures 4, 5, 8, 9) away from the fixed point (i.e., position where power outlet assembly 110, 310, 410 is close to base unit structure 112, 312, 412 and accessible to an electric vehicle; see Figures 4, 5, 8, 9). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).  In addition, the Examiner finds that Hoffman teaches the power outlet assembly 110, 310, 410 including the first end (i.e., end of parallelogram support linkage: 146; 346; 446 that meets pivot shaft: 189; 389; 489; see Figures 4, 5, 8, 9) of a second elongated arm (i.e., parallelogram support linkage: 146; 346; 446; see Figures 4, 5, 8, 9) being pivotally joined to the power outlet (electrical connector 16, 116, 316, 416) through a joining armature  (i.e., connector mounting 148, 348, 448) that extends the pivot point of the elongated arm away (i.e., parallelogram support linkage: 146; 346; 446; see Figures 4, 5, 8, 9) from the body of the power outlet (electrical connector 16, 116, 316, 416). (Hoffman at Abstract; c.5, ll.50-61; c.6, l.15 – c.7, l.40; c.9, l.6 – c.11.55; see Figures 4, 5, 8, 9).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first end of the first of the plurality of the first elongated arms being pivotally joined to the fixed point through a joining armature that extends the pivot point of the elongated arm away from the fixed point; and the first end of the second elongated arm being pivotally joined to the power outlet through a joining armature that extends the pivot point of the elongated arm away from the body of the power outlet as described in Hoffman to the power equipped enclosure of Miyazawa and Klein.
A person of ordinary skill in the art would be motivated to provide the first end of a first elongated arm being pivotally joined to the fixed point through a joining armature that extends the pivot point of the elongated arm away from the body of the fixed point; and the first end of a second elongated arm being pivotally joined to the power outlet through a joining armature that extends the pivot point of the elongated arm away from the body of the power outlet, since it provides a mechanism to deliver retractable/extendable functionality with limited degrees of vertical and horizontal movement. (Id. at Abstract; c.1, ll.8-11; c.2, ll.23-26, 30-35). In other words, such a modification would have provided a retractable power outlet structure that successfully provides power to an outlet in a substantially rigid support assembly configuration, thereby increasing the efficiency and safety of the power equipped enclosure. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Japanese Publication No. JP 10211037 A; utilized Machine Generated English Translation (MGET) for English equivalency) in view of Klein et al. (U.S. Patent No. 3,872,355)(“Klein”) as applied to claims 16 and 26-30 above, and further in view of McAnally et al. (U.S. Patent No. 6,070,742)(“McAnally”).
With respect to the limitations of claim 34, and
wherein the plurality of elongated arms of the electrical interconnector guide the electrical interconnector guide comprises at least three elongated arms.

Miyazawa and Klein discloses all the limitations, as previously set forth, except for specifically calling for the plurality of elongated arms of the electrical interconnector guide the electrical interconnector guide comprising at least three elongated arms.
However, the plurality of elongated arms of the electrical interconnector guide the electrical interconnector guide comprising at least three elongated arms is known in the art. The Examiner finds that McAnally, for example, teaches a multi-segment cable arm comprising at least three elongated arms. (McAnally at c.3, l.53 – c.8, l.58; see Figures 2-5, 11-15).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of elongated arms of the electrical interconnector guide the electrical interconnector guide comprising at least three elongated arms as described in McAnally to the power equipped enclosure of Miyazawa and Klein.
A person of ordinary skill in the art would be motivated to provide a plurality of elongated arms of the electrical interconnector guide the electrical interconnector guide comprising at least three elongated arms, since it provides a mechanism to provide for a more forwardly extended access to components. (Id. at c.2, ll.25-27n 42-45, 48-50, 57-61). In other words, such a modification would have provided a retractable electrical interconnector guide that successfully provides ease of access to all components, thereby increasing the efficiency the electrical interconnector guide. 

Response to Arguments
Priority
Since the ‘165 Application, now the ‘653 Patent, has disclosure to a power outlet comprising “a plurality of ‘electrical connectors (50)’ in Figure 4, Applicant contends that the ‘165 Application provides sufficient support for a power outlet comprising a plurality of pivotally interconnected arms, and variations thereof. (July 2022 Applicant Response at 15-16).

The Examiner respectfully disagrees. As set forth above, the Examiner finds that the ‘061 Reissue Application comprises essentially two embodiments: 1) a “movable power outlet assembly” in which the wire conduit 50 interconnected between a power source 46 and power outlet 48 is a flexible electrical interconnection configuration (‘159 Patent at c.12, l.12 – c.15, l.3; see Figures 4, 5a-5d, 6-8); and 2) a “movable power outlet assembly incorporating rigid enclosing arms” in which at least two pivotally interconnected arms 98, 98’ between a power source 92 and power outlet 94 are specifically designed as rigid (i.e., unbendable along its length; see § X.A.(5) supra; and also see ‘159 Patent at c.15, l.4 – c.17, l.28; see Figures 9, 10). The Examiner finds that the wire conduit 50 interconnected between a power source 46 and power outlet 48 being a flexible cable chain (‘159 Patent at c.13, ll.3-4; see Figures 4, 5a-5d, 6-8) is not a “plurality of pivotally interconnected elongated arms,” nor a “plurality of elongated arms” given its broadest reasonable interpretation consistent with the specification. (See § XI.A.(1), supra). In addition, the Examiner finds that Applicant further provides support for the Examiner’s position. Applicant provides the Office with an explanation of support for the claim requirements of new claims 33, 34 and 40. Claims 33, 34 and 40 recite,
wherein the plurality of pivotally interconnected elongated arms of the electrical interconnector guide comprises at least three pivotally interconnected elongated arms (claim 33)

wherein the plurality of elongated arms of the electrical interconnector guide the electrical interconnector guide comprises at least three elongated arms (claim 34); and  

wherein the electrical interconnector guide comprises at least three elongated arms (claim 40).

(July 2022 Claim Amendment at claims 33, 34, 40; emphasis added). The Examiner finds that the section of the ‘159 Patent cited for support states,
[f]inally, although embodiments of a two rigid arm configuration have been described, however, flexible electrical interconnectors having more compact designs may also be provided. In one such embodiment, an electrical interconnection may be provided, which, rather than having a flexible conduit that simply extends out in a single U shape, has a conduit that has three or more rigid arms that are folded into two or more “U-bends” that are each interconnected at pivot points that allow the multiple U-bends to extend into an elongated configuration when the enclosure is extended, and contract into a parallel stacked configuration when the enclosure is contracted.

(‘159 Patent at c.17, ll.12-23).
Thus, the claim requirements of “plurality of pivotally interconnected elongated arms” and “plurality of elongated arms” are, as set forth above, directed to the second embodiment which correlates to a plurality of rigid interconnected arms” given their broadest reasonable interpretation consistent with the specification." (MPEP § 2111). The Examiner finds that the disclosure to provide a plurality of pivotally interconnected arms to make a power outlet movable was first sufficiently disclosed in the ‘752 Application.
Accordingly, the Examiner concludes and maintains that for examination purposes the instant ‘061 Reissue Application claims are examined with the priority date of the ‘752 Application, i.e., 28 August 2015.

Oath/Declaration Issue
Applicant contends that the April 2020 Declaration filed by Applicant is sufficient to satisfy the requirements 37 CFR 1.175 and MPEP § 1414. (July 2022 Applicant Response at 16-17).

The Examiner respectfully disagrees. While the April 2020 Declaration directs the Office to the claims it seeks to broaden, the April 2020 Declaration fails to identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. Thus, the objection and rejection based upon a defective reissue declaration under 35 U.S.C. 251 is still present and maintained in the instant ‘061 Reissue Application. (See §§ VII, XIII.A, supra).

Claim Objections
With respect to the Claim Objections, the July 2022 Applicant Response, including the July 2022 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See July 2022 Applicant Response at 18).
However, in light of the July 2022 Claim Amendment, the Examiner finds that there is an outstanding claim objection issue still present. (See § IX, supra).

35 U.S.C. § 112 Rejections
35 U.S.C. § 112, First Paragraph, Rejections
Applicant contends that the term “rigid” is not required in the claim requirement of a plurality of pivotally interconnected arms, etc. because the claims should be given their broadest reasonable interpretation within the meaning of the specification. (See July 2022 Applicant Response at 19-20). Specifically, Applicant contends that the first embodiment to a “movable power outlet assembly” in which the wire conduit 50 interconnected between a power source 46 and power outlet 48 is a flexible electrical interconnection configuration (‘159 Patent at c.12, l.12 – c.15, l.3; see Figures 4, 5a-5d, 6-8) supports such a contention. (Id.)

[AltContent: textbox ()]The Examiner respectfully disagrees. The Examiner finds that the ‘159 Patent discloses wire conduit 50 interconnected between a power source 46 and power outlet 48 being a flexible cable chain. (‘159 Patent at c.13, ll.3-4; see Figures 4, 5a-5d, 6-8). The Examiner finds that a flexible chain is not a “plurality of pivotally interconnected elongated arms,” nor a “plurality of elongated arms” given its broadest reasonable interpretation consistent with the specification. (See MPEP § 2111). The Examiner finds that the term “arm” is defined as “something like or corresponding to an arm: such as… a slender part of a structure, machine, or an instrument projecting from a main part, axis, or fulcrum.”11 In addition, the Examiner finds that the term “elongated” is defined as “stretched out.”12 In this context and in examination of Figure 4 of the ‘159 Patent below, the elements that constitute the flexible cable chain wire conduit 50 are not stretched out, slender parts of a structure, machine, or an instrument projecting from a main part, axis, or fulcrum that are something like or corresponding to an arm, but instead are, as the [AltContent: textbox (Figure 4 of '159 Patent)]
    PNG
    media_image1.png
    747
    795
    media_image1.png
    Greyscale
disclosure of the ‘159 Patent describes, elements of a chain. The Examiner finds that a chain is “a series of usually metal links or rings connected to or fitted into one another and used for various purposes (such as support, restraint, transmission of mechanical power, or measurement).”13 The Examiner finds that links or rings connected to or fitted into one another do not correlate to any definition of an “elongated arm,” albeit interconnected or not. While the Examiner recognizes that Applicant may be their own Lexicographer (see MPEP § 2111.01), the Examiner finds that the ‘159 Patent provides insufficient disclosure and/or direction to the elements of the flexible cable chain wire conduit 50 being lexicographically defined as a “plurality of pivotally interconnected elongated arms,” nor a “plurality of elongated arms.” In addition, the Examiner finds that Applicant further provides support for the Examiner’s position. Applicant provides the Office with an explanation of support for the claim requirements of new claims 33, 34 and 40. Claims 33, 34 and 40 recite,
wherein the plurality of pivotally interconnected elongated arms of the electrical interconnector guide comprises at least three pivotally interconnected elongated arms (claim 33)

wherein the plurality of elongated arms of the electrical interconnector guide the electrical interconnector guide comprises at least three elongated arms (claim 34); and  

wherein the electrical interconnector guide comprises at least three elongated arms (claim 40).

(July 2022 Claim Amendment at claims 33, 34, 40; emphasis added). The Examiner finds that the section of the ‘159 Patent cited for support states,
[f]inally, although embodiments of a two rigid arm configuration have been described, however, flexible electrical interconnectors having more compact designs may also be provided. In one such embodiment, an electrical interconnection may be provided, which, rather than having a flexible conduit that simply extends out in a single U shape, has a conduit that has three or more rigid arms that are folded into two or more “U-bends” that are each interconnected at pivot points that allow the multiple U-bends to extend into an elongated configuration when the enclosure is extended, and contract into a parallel stacked configuration when the enclosure is contracted.

(‘159 Patent at c.17, ll.12-23).Hence, the claim requirements of “plurality of pivotally interconnected elongated arms” and “plurality of elongated arms” are, as set forth above, are directed to the second embodiment which correlates to a plurality of rigid interconnected arms "given their broadest reasonable interpretation consistent with the specification." (MPEP § 2111).
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a power outlet assembly/power equipped enclosure including an electrical interconnector guide formed of at least two pivotal elongated interconnected arms in which the at least two pivotal elongated interconnected arms are non-rigid.

35 U.S.C. § 112, Second Paragraph, Rejections
With respect to the 35 U.S.C. 112, second paragraph, rejections, the July 2022 Applicant Response, including the July 2022 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See July 2022 Applicant Response at 20).
However, in light of the July 2022 Claim Amendment, the Examiner finds that there is an outstanding claim rejection issue still present. (See § XI.B, supra).

Obvious Double Patenting Rejections
With respect to the rejection on the ground of nonstatutory double patenting, the July 2022 Applicant Response does not overcome the rejections because no terminal disclaimer was filed by Applicant, as asserted in the July 2022 Applicant Response. (See July 2022 Applicant Response at 20). Thus, the rejections on the ground of nonstatutory double patenting are still present and maintained in the instant ‘061 Reissue Application. (See § XII, supra).

35 U.S.C. § 251 Rejections
Oath/Declaration Rejection
Applicant contends that the April 2020 Declaration filed by Applicant is sufficient to satisfy the requirements as asserted above. (July 2022 Applicant Response at 21).

The Examiner respectfully disagrees. While the April 2020 Declaration directs the Office to the claims it seeks to broaden, the April 2020 Declaration fails to identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. Thus, the objection and rejection based upon a defective reissue declaration under 35 U.S.C. 251 is still present and maintained in the instant ‘061 Reissue Application. (See §§ VII, XIII.A, supra).

New Matter
Applicant contends “the cited reference is directed to rejection of claims 1 and 16 under 35 U.S.C. 112, which have been addressed above.” (See July 2022 Applicant Response at 21).

The Examiner respectfully disagrees. The Examiner finds this contention the same as previously set forth by Applicant. (See July 2022 Applicant Response at 19-20. Thus, the Examiner finds this argument addressed above. (See § XVI.D.(1), supra).

35 U.S.C. § 102 Rejection over Hoffman
Claim 1
Applicant contends that Hoffman does not disclose “at least one power outlet disposed within an enclosure” and “the at least one power outlet is movable… along a predefined path.” (See July 2022 Applicant Response at 23).

Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 35 USC § 102(a)(1), regarding the claim requirement of  “at least one power outlet disposed within an enclosure”  have been fully considered and are persuasive. (See July 2022 Applicant Response at 23). Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Dyer et al. (U.S. Publication No. 2012/0043943) (“Dyer”).
In this regard, the Examiner finds that Dyer teaches and/or renders obvious a power outlet assembly being for an enclosure; and the at least one power outlet being disposed within an enclosure. (See § XV.A supra for teaching/suggestion).

With respect to the contention that Hoffman does not disclose “the at least one power outlet [being] movable… along a predefined path,” the Examiner respectfully disagrees. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." (MPEP § 2111). The Examiner finds that the ‘159 Patent states,
[i]n still yet other embodiments the first and second rigid elongated arms combine to provide a predefined curved path to the flexible electrical interconnector such that the flexible electrical interconnector is prevented from being bent below a specified minimum bend radius.

(‘159 Patent at c.4, ll.53-57; emphasis). From this perspective, the Examiner finds that it is the combination of the rigid elongated arms that provide a predefined curved path to prevent the electrical connection wire from bent below a certain minimum radius. While the Examiner recognizes that Hoffman discloses articulating in both the vertical and horizontal direction to provide movement of the power outlet, the Examiner find that Hoffman, similar to Applicant, provides support arms combinations preventing the flexible electrical interconnector from bending beyond a certain radius, thus, providing a predefined curved path. To support the Examiner’s position, the Examiner finds that Hoffman discloses the retractable support arm assembly 118, 318, 418 being formed of a plurality of pivotally interconnected elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9). The Examiner finds that the combination of the plurality of pivotally interconnected elongated arms (i.e., support arms combinations: 140, 142, 146; 340, 342, 346; and 440, 442, 446; see Figures 4, 5, 8, 9) provides a predefined curved path of a U shape (U-shape formed by combination of support arm: 142; 342; 442 and parallelogram support linkage: 146; 346; 446; see Figures 4, 5, 8, 9) to prevent the flexible electrical cables 12 from being bent below a certain minimum radius. Thus, the Examiner concludes and maintains that Hoffman sufficiently discloses “the at least one power outlet is movable… along a predefined path.”

Claims 9, 11-15 and 33
Applicant contends that “claims 11-15 and 33 depend directly or indirectly from independent claim 1, which is novel, non-obvious, and otherwise allowable over Hoffman, in light of the discussion above. Therefore, claims 11-15, and 33 are novel, non-obvious, and otherwise allowable over Hoffman for reasons including the depend from an allowable base claim.” (See July 2022 Applicant Response at 24). 

The Examiner respectfully disagrees. The Examiner finds no specific arguments to the additional features, only to Hoffman failing to disclose or render obvious the claimed limitations. The Examiner finds this contention the same as previously set forth by Applicant. (July 2022 Applicant Response at 23). Thus, the Examiner finds this argument addressed above. (See § XVI.G.(1) supra).

Claim 35
Applicant contends that “Hoffman cannot anticipate claim 35 because Hoffman is does not teach a ‘predefined moveable guide path’ and to do so would render Hoffman useless for the intended purpose.” (See July 2022 Applicant Response at 24). 

The Examiner respectfully disagrees. The Examiner finds this contention the same as previously set forth by Applicant. (July 2022 Applicant Response at 23). Thus, the Examiner finds this argument addressed above. (See § XVI.G.(1) supra).

35 U.S.C. § 102 Rejection over Miyazawa
Claims 1 and 35
Applicant contends that Miyazawa does not teach the pivotal relationship between the fixed pint, the power outlet, and the elongated arms. (See July 2022 Applicant Response at 26-27). Applicant contends that Miyazawa does not teach the “flexible electrical interconnector” being in a “conductive relation between the fixed point and the at least one power outlet” because Miyazawa does not illustrate where the fixed point is. (Id.) Applicant contends that Miyazawa does not teach a “continuous guide path” as illustrated with respect to Figure 8 of the invention. (Id. at 27-28).

[AltContent: textbox (Figure 4 of Miyazawa (Annotated by Examiner))]
    PNG
    media_image2.png
    431
    434
    media_image2.png
    Greyscale
The Examiner respectfully disagrees. The Examiner finds that one of ordinary skill in the art would recognize pivotal relationship between the fixed point, the power outlet, and the elongated arms with the disclosure of Miyazawa. To support the [AltContent: textbox (Figure 5 of Miyazawa (Annotated by Examiner))]
    PNG
    media_image3.png
    442
    413
    media_image3.png
    Greyscale
Examiner’s position, the Examiner finds that Figures 4-6, included above and below, and the disclosure of Miyazawa support the pivotal relationship between the fixed point, the power outlet, and the elongated arms. In examination of the annotated Figure 4 above, the Examiner finds Miyazawa discloses the relationship of the power outlets 11 being mounted to the back plate 4b of the drawer 4. In examination of the annotated Figure 5 above, the Examiner finds that Miyazawa discloses the orientation of the wires 12 connecting to the rear of the power outlets 11. And finally, annotated Figure 6 below discloses the relationship of the cable guide 16 formed of two elongated arms (i.e., cable guide 16 formed of two pieces of the same size; see annotated Figure 6 above) in relation to the power outlets 11, wires 12 and the back plate 4b of the drawer 4. Miyazawa further discloses,
FIG. 6 shows a case in which a cable guide 17 is provided. The cable guide 16 has two pieces of the same size which are openably and closably connected by hinges or the like. When the cable is pulled or pushed in, it operates following the cable 12 like a pantograph to prevent the cable 12 from getting entangled and protected.

[AltContent: textbox (Figure 6 of Miyazawa (Annotated by Examiner))]
    PNG
    media_image4.png
    479
    443
    media_image4.png
    Greyscale
(Miyazawa at ¶ 0015). One of ordinary skill in the art would recognize and acknowledge how a cable guide of two equal pieces would function as a pantograph in a drawer. The Examiner finds that one end of the rear cable guide 16 arm would be attached to a rear area/portion of the desk (fixed point – i.e., position where power outlet 11/backend of the drawer 4 is close to back of the desk 1; see Figures 2-4 or 6) and one end of the front cable guide 16 arm would be attached to a rear area/portion of the desk back plate 4b of the drawer 4, adjacent to the power outlet 11. To support the Examiner position, the Examiner finds that Higuma et al. (U.S. Publication No. 2011/0239028)(“Higuma”) teaches an electronic apparatus 100 housed in a housing 70 in which the housing 70 has a “pantograph-type link portion” 75 attached to a rear portion 77 and the back face of the housing 70. (Higuma at ¶ 0076; see annotated Figure 16B above). The Examiner finds [AltContent: textbox (Figure 16B of Higuma (Annotated by Examiner))]
    PNG
    media_image5.png
    640
    686
    media_image5.png
    Greyscale
that Higuma discloses the “pantograph-type link portion” 75 portion expanding and contracting just as the Miyazawa does. Thus, the Examiner concludes and maintains that, as evidence by the Higuma, Miyazawa sufficiently meets the pivotal relationship between the fixed point, the power outlet, and the elongated arms (i.e., “a first of the plurality of pivotally interconnected elongated arms has a first end that is pivotable about a point proximal the fixed point” as well as the “second of the plurality of pivotally interconnected elongated arms has a first end that is pivotable about a point proximal to the at least one power outlet.”).

With respect to the Applicant’s contention that there cannot be a conductive relationship of the flexible electrical interconnector because there is not a fixed point disclosed in Miyazawa, the Examiner respectfully disagrees. The Examiner finds this contention the same as previously set forth by Applicant. (July 2022 Applicant Response at 27). Thus, the Examiner finds this argument addressed above. (See § XVI.H.(1) supra – directly above).

In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the continuous guide path created by the interconnected arms cannot have holes) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, since the ‘061 Reissue Application is directed to embodiment 2, not embodiment 1, the Examiner finds that Applicant’s arguments with respect to Figure 8 are misplaced. The Examiner finds that the wire conduit 50 interconnected between a power source 46 and power outlet 48 being a flexible cable chain (‘159 Patent at c.13, ll.3-4; see Figures 4, 5a-5d, 6-8) is not a “plurality of pivotally interconnected elongated arms,” nor a “plurality of elongated arms” given its broadest reasonable interpretation consistent with the specification. (See § XI.A.(1), supra). Thus, the claim requirements of “plurality of pivotally interconnected elongated arms” and “plurality of elongated arms” are, as set forth above, directed to the second embodiment which correlates to a plurality of rigid interconnected arms” given their broadest reasonable interpretation consistent with the specification”, not the first embodiment of a flexible cable chain . (MPEP § 2111). 

Claims 11-13 and 36-39
Applicant contends that claims 11-13 and 36-39 “depend directly or indirectly from claims 1 and/or 35, which is novel, non-obvious, and otherwise allowable over Miyazawa, in light of the discussion above. Accordingly, claims 11-13 and 36-39 are novel, non-obvious, and otherwise allowable over Hoffman for reasons including the depend from an allowable base claim.” (See July 2022 Applicant Response at 28-29). 

The Examiner respectfully disagrees. The Examiner finds no specific arguments to the additional features, only to Miyazawa failing to disclose or render obvious the claimed limitations. The Examiner finds this contention the same as previously set forth by Applicant. (July 2022 Applicant Response at 26-28). Thus, the Examiner finds this argument addressed above. (See § XVI.H.(1) supra).

35 U.S.C. § 102 Rejection over Miyazawa in view of Hoffman14
Applicant contends that claims 9, 14 and 15 “depend directly or indirectly from independent claim 1, which, based on the thorough discussion above, is novel, non-obvious, and otherwise allowable over both Miyazawa and/or Hoffman. Accordingly, claims 9, 14 and 15 are novel, non-obvious, and otherwise allowable for reasons including the depend from an allowable base claim.” (See July 2022 Applicant Response at 29). 

The Examiner respectfully disagrees. The Examiner finds no specific arguments to the additional features, only to the previous combination failing to disclose or render obvious the claimed limitations. The Examiner finds this contention the same as previously set forth by Applicant. (July 2022 Applicant Response at 26-28). Thus, the Examiner finds this argument addressed above. (See § XVI.H.(1) supra).

35 U.S.C. § 103 Rejections
Applicant contends that claims 2-8, 10, 16-34 and 40 “depend from independent claims 1, 16, and/or 35 which are novel, non-obvious, and otherwise allowable in view of the discussion above. Accordingly, claims 2-8, 10, 16-34, and 40 are novel, non-obvious, and otherwise allowable for reasons including they depend from an allowable base claim.” (See July 2022 Applicant Response at 29). 

The Examiner respectfully disagrees. The Examiner finds no specific arguments to the additional features, only to the previous combination failing to disclose or render obvious the claimed limitations. The Examiner finds this contention the same as previously set forth by Applicant. (July 2022 Applicant Response at 26-28). Thus, the Examiner finds this argument addressed above. (See §§ XVI.G.(1), (3); XVI.H.(1), supra).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Because this application is now final, Applicant are reminded of the USPTO’s after final practice as discussed in MPEP §714.12 and §714.13 and that entry of amendments after final is not a matter of right.  “The refusal of an examiner to enter an amendment after final rejection of claims is a matter of discretion.”  In re Berger, 279 F.3d 975, 984, 61 USPQ2d 1523, 1529 (Fed. Cir. 2002) (citations omitted).  Furthermore, suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  Unless stated otherwise by an express indication that a claim is “allowed,” exemplary claim language provided by the Examiner to overcome a particular rejection or to change claim interpretation has not been addressed with respect to other aspects of patentability (e.g. §101 patentable subject matter, §112, first paragraph written description and enablement, §112, second paragraph indefiniteness, and §102 and §103, prior art).  Therefore, any claim amendment submitted under 37 C.F.R. §1.116 that incorporates an Examiner suggestion or example or simply changes claim interpretation will nevertheless require further consideration and/or search and a patentability determination as noted above.

Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.

Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘159 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘159 Patent.  Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘159 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227. The examiner can normally be reached Monday-Friday 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                          /ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



SJR
8/5/2022


    
        
            
    

    
        1 “arm,” Merriam Webster’s Collegiate Dictionary, Tenth Edition, p.62, 1996.
        2 “elongated,” Merriam Webster’s Collegiate Dictionary, Tenth Edition, p.375, 1996.
        3 “chain,” Merriam Webster’s Collegiate Dictionary, Tenth Edition, p.375, 1996.
        4 See the 35 U.S.C. 103 rejections of: claim 4 over Miyazawa and Dayoub; and claims 17-20 over Miyazawa, Klein and Dayoub below for prima facie teachings of claim requirements and obviousness.
        5 See the 35 U.S.C. 103 rejections of: claims 9, 14 and 15 over Miyazawa and Hoffman; and claims 24, 31 and 32 over Miyazawa, Klein and Hoffman below for prima facie teachings of claim requirements and obviousness.
        6 See the 35 U.S.C. 103 rejections of: claim 21 over Miyazawa, Klein and Smith below for prima facie teachings of claim requirements and obviousness.
        7 See the 35 U.S.C. 103 rejections of claims 22 and 23 over Miyazawa, Klein and Paetz below for prima facie teachings of claim requirements and obviousness.
        8 See the 35 U.S.C. 103 rejections of: claim 33 over Miyazawa and McAnally; and claim 34 over Miyazawa, Klein and McAnally below for prima facie teachings of claim requirements and obviousness.
        9 The Examiner finds that “continuous predefined moveable guide path” is interpreted as a predefined curved path. See § XVI.G.(1), infra
        10 The Examiner finds that “continuous predefined moveable guide path” is interpreted as a predefined curved path. See § XVI.G.(1), infra
        11 “arm,” Merriam Webster’s Collegiate Dictionary, Tenth Edition, p.62, 1996.
        12 “elongated,” Merriam Webster’s Collegiate Dictionary, Tenth Edition, p.375, 1996.
        13 “chain,” Merriam Webster’s Collegiate Dictionary, Tenth Edition, p.375, 1996.
        14 The Examiner finds that this rejection is a 35 U.S.C. 103, and not a 35 U.S.C. 102(a)(1) rejection, since the structure of the rejection is in a Graham factual analysis format. The rejection is listed as such above. (See § XV.K, supra).